--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT


DATED AS OF MARCH 27, 2003


AMONG


SUPERIOR COMMERCE LLC, AS SELLER,


SCP DISTRIBUTORS LLC, AS SERVICER,


JUPITER SECURITIZATION CORPORATION


AND


BANK ONE, NA (MAIN OFFICE CHICAGO),
AS AGENT

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT

        THIS RECEIVABLES PURCHASE AGREEMENTDated as of March 27, 2003 is among
Superior Commerce LLC, a Delaware limited liability company (“Seller”), SCP
Distributors LLC, a Delaware limited liability company (“Distributors”), as
initial Servicer (the Servicer together with Seller, the “Seller Parties” and
each, a “Seller Party”), the entities listed on Schedule A to this Agreement
(together with any of their respective successors and assigns hereunder, the
“Financial Institutions”), Jupiter Securitization Corporation (“Conduit”) and
Bank One, NA (Main Office Chicago), as agent for the Purchasers hereunder or any
successor agent hereunder (together with its successors and assigns hereunder,
the “Agent”). Unless defined elsewhere herein, capitalized terms used in this
Agreement shall have the meanings assigned to such terms in Exhibit I.

PRELIMINARY STATEMENTS

          Seller desires to transfer and assign Purchaser Interests to the
Purchasers from time to time.


          Conduit may, in its absolute and sole discretion, purchase Purchaser
Interests from Seller from time to time.


          In the event that Conduit declines to make any purchase, the Financial
Institutions shall, at the request of Seller, purchase Purchaser Interests from
time to time. In addition, the Financial Institutions have agreed to provide a
liquidity facility to Conduit in accordance with the terms hereof.


          Bank One, NA (Main Office Chicago) has been requested and is willing
to act as Agent on behalf of Conduit and the Financial Institutions in
accordance with the terms hereof.



ARTICLE I.


PURCHASE ARRANGEMENTS

        Section 1.1 Purchase Facility.

(a)  

Upon the terms and subject to the conditions hereof, Seller may, at its option,
sell and assign Purchaser Interests to the Agent for the benefit of one or more
of the Purchasers for the Purchase Price. In accordance with the terms and
conditions set forth herein, Conduit may, at its option, instruct the Agent to
purchase on behalf of Conduit, or if Conduit shall decline to purchase, the
Agent shall purchase, on behalf of the Financial Institutions, Purchaser
Interests from time to time in an aggregate amount not to exceed at such time
the lesser of (i) the Purchase Limit and (ii) the aggregate amount of the
Commitments during the period from the date hereof to but not including the
Facility Termination Date.


(b)  

Seller may, upon at least 10 Business Days’ notice to the Agent, terminate in
whole or reduce in part, ratably among the Financial Institutions, the unused
portion of the Purchase Limit; provided that each partial reduction of the
Purchase Limit shall be in an amount equal to $5,000,000 or an integral multiple
thereof.


1

--------------------------------------------------------------------------------

        Section 1.2 Increases. Seller shall provide the Agent with at least two
(2) Business Days’ prior notice in a form set forth as Exhibit II hereto of each
Incremental Purchase (a “Purchase Notice”); provided that Seller shall make no
more than four requests per month. Each Purchase Notice shall be subject to
Section 6.2 hereof and, except as set forth below, shall be irrevocable and
shall specify the requested Purchase Price (which shall not be less than
$1,000,000 and in integral multiples of $100,000 thereafter and date of purchase
(which, in the case of any Incremental Purchase (after the initial Incremental
Purchase hereunder), shall only be on a Settlement Date) and, in the case of an
Incremental Purchase to be funded by the Financial Institutions, the requested
Discount Rate and Tranche Period. Following receipt of a Purchase Notice, the
Agent will determine whether Conduit agrees to make the purchase. If Conduit
declines to make a proposed purchase, Seller may cancel the Purchase Notice or,
in the absence of such a cancellation, the Incremental Purchase of the Purchaser
Interest will be made by the Financial Institutions. On the date of each
Incremental Purchase, upon satisfaction of the applicable conditions precedent
set forth in Article VI, Conduit or the Financial Institutions, as applicable,
shall deposit to an account designated by Seller, in immediately available
funds, no later than 12:00 noon (Chicago time), an amount equal to (i) in the
case of Conduit, the aggregate Purchase Price of the Purchaser Interests Conduit
is then purchasing or (ii) in the case of a Financial Institution, such
Financial Institution’s Pro Rata Share of the aggregate Purchase Price of the
Purchaser Interests the Financial Institutions are purchasing.

        Section 1.3 Decreases. Seller shall provide the Agent with prior written
notice in conformity with the Required Notice Period (a “Reduction Notice”) of
any proposed reduction of Aggregate Capital from Collections. Such Reduction
Notice shall designate (i) the date (the “Proposed Reduction Date”) upon which
any such reduction of Aggregate Capital shall occur (which date shall give
effect to the applicable Required Notice Period), and (ii) the amount of
Aggregate Capital to be reduced which shall be applied ratably to the Purchaser
Interests of Conduit and the Financial Institutions in accordance with the
amount of Capital (if any) owing to Conduit, on the one hand, and the amount of
Capital (if any) owing to the Financial Institutions (ratably, based on their
respective Pro Rata Shares), on the other hand (the “Aggregate Reduction”). Only
one (1) Reduction Notice shall be outstanding at any time.

        Section 1.4 Payment Requirements. All amounts to be paid or deposited by
any Seller Party pursuant to any provision of this Agreement shall be paid or
deposited in accordance with the terms hereof no later than 11:00 a.m. (Chicago
time) on the day when due in immediately available funds, and if not received
before 11:00 a.m. (Chicago time) shall be deemed to be received on the next
succeeding Business Day. If such amounts are payable to a Purchaser they shall
be paid to the Agent, for the account of such Purchaser, at 1 Bank One Plaza,
Chicago, Illinois 60670 until otherwise notified by the Agent. All computations
of Yield, per annum fees calculated as part of any CP Costs, per annum fees
hereunder and per annum fees under the Fee Letter shall be made on the basis of
a year of 360 days for the actual number of days elapsed. If any amount
hereunder shall be payable on a day which is not a Business Day, such amount
shall be payable on the next succeeding Business Day.

2

--------------------------------------------------------------------------------


ARTICLE II.


PAYMENTS AND COLLECTIONS

        Section 2.1 Payments. Notwithstanding any limitation on recourse
contained in this Agreement, Seller shall immediately pay to the Agent when due,
for the account of the relevant Purchaser or Purchasers on a full recourse
basis, (i) such fees as set forth in the Fee Letter (which fees shall be
sufficient to pay all fees owing to the Financial Institutions), (ii) all CP
Costs, (iii) all amounts payable as Yield, (iv) all amounts payable as Deemed
Collections (which shall be immediately due and payable by Seller and applied to
reduce outstanding Aggregate Capital hereunder in accordance with Sections 2.2
and 2.3 hereof), (v) all amounts required pursuant to Section 2.6, (vi) all
amounts payable pursuant to Article X, if any, (vii) all Servicer costs and
expenses, including the Servicing Fee, if applicable, in connection with
servicing, administering and collecting the Receivables, (viii) all Broken
Funding Costs and (ix) all Default Fees (collectively, the “Obligations”). If
Seller fails to pay any of the Obligations when due, Seller agrees to pay, on
demand, the Default Fee in respect thereof until paid. Notwithstanding the
foregoing, no provision of this Agreement or the Fee Letter shall require the
payment or permit the collection of any amounts hereunder in excess of the
maximum permitted by applicable law. If at any time Seller receives any
Collections or is deemed to receive any Collections, Seller shall immediately
pay such Collections or Deemed Collections to the Servicer for application in
accordance with the terms and conditions hereof and, at all times prior to such
payment, such Collections or Deemed Collections shall be held in trust by Seller
for the exclusive benefit of the Purchasers and the Agent.

        Section 2.2 Collections Prior to Amortization. Prior to the Amortization
Date, any Collections and/or Deemed Collections received by the Servicer shall
be set aside and held in trust by the Servicer for the payment of any accrued
and unpaid Aggregate Unpaids or for a Reinvestment as provided in this Section
2.2. If at any time any Collections are received by the Servicer prior to the
Amortization Date, (i) the Servicer shall set aside the Termination Percentage
(hereinafter defined) of Collections evidenced by the Purchaser Interests of
each Terminating Financial Institution and (ii) Seller hereby requests and the
Purchasers (other than any Terminating Financial Institutions) hereby agree to
make, simultaneously with such receipt, a reinvestment (each, a “Reinvestment”)
with that portion of the balance of each and every Collection received by the
Servicer that is part of any Purchaser Interest (other than any Purchaser
Interests of Terminating Financial Institutions), such that after giving effect
to such Reinvestment, the amount of Capital of such Purchaser Interest
immediately after such receipt and corresponding Reinvestment shall be equal to
the amount of Capital immediately prior to such receipt. On each Settlement Date
prior to the occurrence of the Amortization Date, the Servicer shall remit to
the Agent’s account the amounts set aside during the preceding Settlement Period
that have not been subject to a Reinvestment and apply such amounts (if not
previously paid in accordance with Section 2.1) first, to reduce unpaid CP
Costs, Yield and other Obligations and second, to reduce the Capital of all
Purchaser Interests of Terminating Financial Institutions, applied ratably to
each Terminating Financial Institution according to its respective Termination
Percentage. If such Capital, CP Costs, Yield and other Obligations shall be
reduced to zero, any additional Collections received by the Servicer (i) if
applicable, shall be remitted to the Agent’s account no later than 11:00 a.m.
(Chicago time) to the extent required to fund any Aggregate Reduction on such
Settlement Date and (ii) any balance remaining thereafter shall be remitted from
the Servicer to Seller on such Settlement Date. Each Terminating Financial
Institution shall be allocated a ratable portion of Collections from the date of
any assignment by Conduit pursuant to Section 13.6 (the “Termination Date”)
until such Terminating Financing Institution’s Capital shall be paid in full.
This ratable portion shall be calculated on the Termination Date of each
Terminating Financial Institution as a percentage equal to (i) Capital of such
Terminating Financial Institution outstanding on its Termination Date, divided
by (ii) the Aggregate Capital outstanding on such Termination Date (the
“Termination Percentage”). Each Terminating Financial Institution’s Termination
Percentage shall remain constant prior to the Amortization Date. On and after
the Amortization Date, each Termination Percentage shall be disregarded, and
each Terminating Financial Institution’s Capital shall be reduced ratably with
all Financial Institutions in accordance with Section 2.3.

3

--------------------------------------------------------------------------------

        Section 2.3 Collections Following Amortization. On the Amortization Date
and on each day thereafter, the Servicer shall set aside and hold in trust, for
the holder of each Purchaser Interest, all Collections received on such day and
an additional amount for the payment of any accrued and unpaid Obligations owed
by Seller and not previously paid by Seller in accordance with Section 2.1. On
and after the Amortization Date, the Servicer shall, at any time upon the
request from time to time by (or pursuant to standing instructions from) the
Agent (i) remit to the Agent’s account the amounts set aside pursuant to the
preceding sentence, and (ii) apply such amounts to reduce the Capital associated
with each such Purchaser Interest and any other Aggregate Unpaids.

        Section 2.4 Application of Collections. If there shall be insufficient
funds on deposit for the Servicer to distribute funds in payment in full of the
aforementioned amounts pursuant to Section 2.2 or 2.3 (as applicable), the
Servicer shall distribute funds:

          first, to the payment of the Servicer’s reasonable out-of-pocket costs
and expenses in connection with servicing, administering and collecting the
Receivables , including the Servicing Fee, if Seller or one of its Affiliates is
not then acting as the Servicer,


          second, to the reimbursement of the Agent’s costs of collection and
enforcement of this Agreement,


          third, ratably to the payment of all accrued and unpaid fees under the
Fee Letter, CP Costs and Yield,


          fourth, (to the extent applicable) to the ratable reduction of the
Aggregate Capital (without regard to any Termination Percentage),


          fifth, for the ratable payment of all other unpaid Obligations,
provided that to the extent such Obligations relate to the payment of Servicer
costs and expenses, including the Servicing Fee, when Seller or one of its
Affiliates is acting as the Servicer, such costs and expenses will not be paid
until after the payment in full of all other Obligations, and


          sixth, after the Aggregate Unpaids have been indefeasibly reduced to
zero, to Seller.


4

--------------------------------------------------------------------------------

Collections applied to the payment of Aggregate Unpaids shall be distributed in
accordance with the aforementioned provisions, and, giving effect to each of the
priorities set forth above in this Section 2.4, shall be shared ratably (within
each priority) among the Agent and the Purchasers in accordance with the amount
of such Aggregate Unpaids owing to each of them in respect of each such
priority.

        Section 2.5 Payment Rescission. No payment of any of the Aggregate
Unpaids shall be considered paid or applied hereunder to the extent that, at any
time, all or any portion of such payment or application is rescinded by
application of law or judicial authority, or must otherwise be returned or
refunded for any reason. Seller shall remain obligated for the amount of any
payment or application so rescinded, returned or refunded, and shall promptly
pay to the Agent (for application to the Person or Persons who suffered such
rescission, return or refund) the full amount thereof, plus the Default Fee from
the date of any such rescission, return or refunding.

        Section 2.6 Maximum Purchaser Interests. Seller shall ensure that the
Purchaser Interests of the Purchasers shall at no time exceed in the aggregate
100%. If the aggregate of the Purchaser Interests of the Purchasers exceeds
100%, Seller shall pay to the Agent within one (1) Business Day an amount to be
applied to reduce the Aggregate Capital (as allocated by the Agent), such that
after giving effect to such payment the aggregate of the Purchaser Interests
equals or is less than 100%.

        Section 2.7 Clean Up Call. In addition to Seller’s rights pursuant to
Section 1.3, Seller shall have the right (after providing written notice to the
Agent in accordance with the Required Notice Period), at any time following the
reduction of the Aggregate Capital to a level that is less than 15.0% of the
original Purchase Limit, to repurchase from the Purchasers all, but not less
than all, of the then outstanding Purchaser Interests. The purchase price in
respect thereof shall be an amount equal to the Aggregate Unpaids through the
date of such repurchase, payable in immediately available funds. Such repurchase
shall be without representation, warranty or recourse of any kind by, on the
part of, or against any Purchaser or the Agent.


ARTICLE III.


CONDUIT FUNDING

        Section 3.1 CP Costs. Seller shall pay CP Costs with respect to the
Capital associated with each Purchaser Interest of Conduit for each day that any
Capital in respect of such Purchaser Interest is outstanding. Each Purchaser
Interest funded substantially with Pooled Commercial Paper will accrue CP Costs
each day on a pro rata basis, based upon the percentage share the Capital in
respect of such Purchaser Interest represents in relation to all assets held by
Conduit and funded substantially with related Pooled Commercial Paper.

        Section 3.2 CP Costs Payments. On the 10th day of each calendar month
(or, if such day is not a Business Day, the next succeeding Business Day),
Seller shall pay to the Agent (for the benefit of Conduit) an aggregate amount
equal to all accrued and unpaid CP Costs in respect of the Capital associated
with all Purchaser Interests of Conduit for the immediately preceding Accrual
Period in accordance with Article II.

5

--------------------------------------------------------------------------------

        Section 3.3 Calculation of CP Costs. On the 5th day or each calendar
month (or, if such day is not a Business Day, the next succeeding Business Day),
Conduit shall calculate the aggregate amount of CP Costs allocated to the
Capital of the Purchaser Interests for the applicable Accrual Period and shall
notify Seller of such aggregate amount.


ARTICLE IV.


FINANCIAL INSTITUTION FUNDING

        Section 4.1 Financial Institution Funding. Each Purchaser Interest of
the Financial Institutions shall accrue Yield for each day during its Tranche
Period at either the LIBO Rate or the Prime Rate in accordance with the terms
and conditions hereof. Until Seller gives notice to the Agent of another
Discount Rate in accordance with Section 4.4, the initial Discount Rate for any
Purchaser Interest transferred to the Financial Institutions by Conduit pursuant
to the terms and conditions hereof shall be the Prime Rate. If the Financial
Institutions acquire by assignment from Conduit any Purchaser Interest pursuant
to Article XIII, each Purchaser Interest so assigned shall each be deemed to
have a new Tranche Period commencing on the date of any such assignment.

        Section 4.2 Yield Payments. On the Settlement Date for each Purchaser
Interest of the Financial Institutions, Seller shall pay to the Agent (for the
benefit of the Financial Institutions) an aggregate amount equal to the accrued
and unpaid Yield for the entire Tranche Period of each such Purchaser Interest
in accordance with Article II.

        Section 4.3 Selection and Continuation of Tranche Periods.

(a)  

With consultation from (and approval by) the Agent, Seller shall from time to
time request Tranche Periods for the Purchaser Interests of the Financial
Institutions, provided that, if at any time the Financial Institutions shall
have a Purchaser Interest, Seller shall always request Tranche Periods such that
at least one Tranche Period shall end on the date specified in clause (A) of the
definition of Settlement Date.


(b)  

Seller or the Agent, upon notice to and consent by the other received at least
three (3) Business Days prior to the end of a Tranche Period (the “Terminating
Tranche”) for any Purchaser Interest, may, effective on the last day of the
Terminating Tranche: (i) divide any such Purchaser Interest into multiple
Purchaser Interests, (ii) combine any such Purchaser Interest with one or more
other Purchaser Interests that have a Terminating Tranche ending on the same day
as such Terminating Tranche or (iii) combine any such Purchaser Interest with a
new Purchaser Interests to be purchased on the day such Terminating Tranche
ends, provided, that in no event may a Purchaser Interest of Conduit be combined
with a Purchaser Interest of the Financial Institutions.


        Section 4.4 Financial Institution Discount Rates. Seller may select the
LIBO Rate or the Prime Rate for each Purchaser Interest of the Financial
Institutions. Seller shall by 11:00 a.m. (Chicago time): (i) at least three (3)
Business Days prior to the expiration of any Terminating Tranche with respect to
which the LIBO Rate is being requested as a new Discount Rate and (ii) at least
one (1) Business Day prior to the expiration of any Terminating Tranche with
respect to which the Prime Rate is being requested as a new Discount Rate, give
the Agent irrevocable notice of the new Discount Rate for the Purchaser Interest
associated with such Terminating Tranche. Until Seller gives notice to the Agent
of another Discount Rate, the initial Discount Rate for any Purchaser Interest
transferred to the Financial Institutions pursuant to the terms and conditions
hereof shall be the Prime Rate.

6

--------------------------------------------------------------------------------

        Section 4.5 Suspension of the LIBO Rate.

(a)  

If any Financial Institution notifies the Agent that it has determined that
funding its Pro Rata Share of the Purchaser Interests of the Financial
Institutions at a LIBO Rate would violate any applicable law, rule, regulation,
or directive of any governmental or regulatory authority, whether or not having
the force of law, or that (i) deposits of a type and maturity appropriate to
match fund its Purchaser Interests at such LIBO Rate are not available or (ii)
such LIBO Rate does not accurately reflect the cost of acquiring or maintaining
a Purchaser Interest at such LIBO Rate, then the Agent shall suspend the
availability of such LIBO Rate and require Seller to select the Prime Rate for
any Purchaser Interest accruing Yield at such LIBO Rate.


(b)  

If less than all of the Financial Institutions give a notice to the Agent
pursuant to Section 4.5(a), each Financial Institution which gave such a notice
shall be obliged, at the request of Seller, Conduit or the Agent, to assign all
of its rights and obligations hereunder to (i) another Financial Institution or
(ii) another funding entity nominated by Seller or the Agent that is acceptable
to Conduit and willing to participate in this Agreement through the Liquidity
Termination Date in the place of such notifying Financial Institution; provided
that (i) the notifying Financial Institution receives payment in full, pursuant
to an Assignment Agreement, of an amount equal to such notifying Financial
Institution’s Pro Rata Share of the Capital and Yield owing to all of the
Financial Institutions and all accrued but unpaid fees and other costs and
expenses payable in respect of its Pro Rata Share of the Purchaser Interests of
the Financial Institutions, and (ii) the replacement Financial Institution
otherwise satisfies the requirements of Section 12.1(b).



ARTICLE V.


REPRESENTATIONS AND WARRANTIES

        Section 5.1 Representations and Warranties of The Seller Parties. Each
Seller Party hereby represents and warrants to the Agent and the Purchasers, as
to itself, as of the date hereof and as of the date of each Incremental Purchase
and the date of each Reinvestment that:

(a)  

Corporate Existence and Power. Such Seller Party is a corporation or limited
liability company, as the case may be, duly organized, validly existing and in
good standing under the laws of its state of incorporation or organization. Such
Seller Party is duly qualified to do business and is in good standing as a
foreign organization, and has and holds all power and all governmental licenses,
authorizations, consents and approvals required to carry on its business in each
jurisdiction in which its business is conducted except where the failure to so
qualify or so hold could not reasonably be expected to have a Material Adverse
Effect.


7

--------------------------------------------------------------------------------

(b)  

Power and Authority; Due Authorization, Execution and Delivery. The execution
and delivery by such Seller Party of this Agreement and each other Transaction
Document to which it is a party, and the performance of its obligations
hereunder and thereunder and, in the case of Seller, Seller’s use of the
proceeds of purchases made hereunder, are within its powers and authority and
have been duly authorized by all necessary action on its part. This Agreement
and each other Transaction Document to which such Seller Party is a party has
been duly executed and delivered by such Seller Party.


(c)  

No Conflict. The execution and delivery by such Seller Party of this Agreement
and each other Transaction Document to which it is a party, and the performance
of its obligations hereunder and thereunder do not contravene or violate (i) its
certificate or articles of incorporation or formation, as the case may be,
articles of organization, operating or other management agreement or by-laws,
(ii) any law, rule or regulation applicable to it, (iii) any restrictions under
any agreement, contract or instrument to which it is a party or by which it or
any of its property is bound, or (iv) any order, writ, judgment, award,
injunction or decree binding on or affecting it or its property, and do not
result in the creation or imposition of any Adverse Claim on assets of such
Seller Party or its Subsidiaries (except as created hereunder) except, in any
case, where such contravention or violation could not reasonably be expected to
have a Material Adverse Effect; and no transaction contemplated hereby requires
compliance with any bulk sales act or similar law.


(d)  

Governmental Authorization. Other than the filing of the financing statements
required hereunder, no authorization or approval or other action by, and no
notice to or filing with, any governmental authority or regulatory body is
required for the due execution and delivery by such Seller Party of this
Agreement and each other Transaction Document to which it is a party and the
performance of its obligations hereunder and thereunder.


(e)  

Actions, Suits. On the date hereof, except as disclosed in any Form 10K, Form
10Q or Form 8K filed with the Securities and Exchange Commission and delivered
to Agent and on any other day, there are no actions, suits or proceedings
pending, or to the best of such Seller Party’s knowledge, threatened, against or
affecting such Seller Party, or any of its properties, in or before any court,
arbitrator or other body, that could reasonably be expected to have a Material
Adverse Effect. Such Seller Party is not in default with respect to any order of
any court, arbitrator or governmental body.


(f)  

Binding Effect. This Agreement and each other Transaction Document to which such
Seller Party is a party constitute the legal, valid and binding obligations of
such Seller Party enforceable against such Seller Party in accordance with their
respective terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization or other similar laws relating to or
limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).


(g)  

Accuracy of Information. All information heretofore furnished by such Seller
Party or any of its Affiliates to the Agent or the Purchasers for purposes of or
in connection with this Agreement, any of the other Transaction Documents or any
transaction contemplated hereby or thereby is, and all such information
hereafter furnished by such Seller Party or any of its Affiliates to the Agent
or the Purchasers will be, true and accurate in every material respect on the
date such information is stated or certified and does not and will not contain
any material misstatement of fact or omit to state a material fact or any fact
necessary to make the statements contained therein not misleading.


8

--------------------------------------------------------------------------------

(h)  

Use of Proceeds. No proceeds of any purchase hereunder will be used (i) for a
purpose that violates, or would be inconsistent with, Regulation T, U or X
promulgated by the Board of Governors of the Federal Reserve System from time to
time or (ii) to acquire any security in any transaction which is subject to
Section 12, 13 or 14 of the Securities Exchange Act of 1934, as amended, except
in the case of clause (i) and (ii), in connection with the purchase of the
capital stock of the Parent by the Parent.


(i)  

Good Title. Immediately prior to each purchase hereunder, Seller shall be the
legal and beneficial owner of the Receivables and Related Security with respect
thereto, free and clear of any Adverse Claim, except as created by the
Transaction Documents. There have been duly filed all financing statements or
other similar instruments or documents necessary under the UCC (or any
comparable law) of all appropriate jurisdictions to perfect Seller’s ownership
interest in each Receivable, its Collections and the Related Security.


(j)  

Perfection. This Agreement, together with the filing of the financing statements
contemplated hereby, is effective to, and shall, upon each purchase hereunder,
transfer to the Agent for the benefit of the relevant Purchaser or Purchasers
(and the Agent for the benefit of such Purchaser or Purchasers shall acquire
from Seller) a valid and perfected first priority undivided percentage ownership
or security interest in each Receivable existing or hereafter arising and in the
Related Security and Collections with respect thereto, free and clear of any
Adverse Claim, except as created by the Transactions Documents. There have been
duly filed all financing statements or other similar instruments or documents
necessary under the UCC (or any comparable law) of all appropriate jurisdictions
to perfect the Agent’s (on behalf of the Purchasers) ownership or security
interest in the Receivables, the Related Security and the Collections.


(k)  

Places of Business and Locations of Records. The state of organization,
principal places of business and chief executive office of such Seller Party and
the offices where it keeps all of its Records are located at the addresses
listed on Exhibit III or such other locations of which the Agent has been
notified in accordance with Section 7.2(a) in jurisdictions where all action
required by Section 14.4(a) has been taken and completed. Seller’s Federal
Employer Identification Number and Organizational Identification Number are
correctly set forth on Exhibit III.


(l)  

Collections. The conditions and requirements set forth in Section 7.1(j) and
Section 8.2 have at all times been satisfied and duly performed. The names and
addresses of all Collection Banks, together with the account numbers of the
Collection Accounts of Seller at each Collection Bank and the post office box
number of each Lock-Box and each Post Office Box, are listed on Exhibit IV.
Seller has not granted any Person, other than the Agent as contemplated by this
Agreement, dominion and control of any Lock-Box or Collection Account or Post
Office Box, or the right to take dominion and control of any such Lock-Box or
Collection Account or Post Office Box at a future time or upon the occurrence of
a future event.


9

--------------------------------------------------------------------------------

(m)  

Material Adverse Effect. (i) The initial Servicer represents and warrants that
since December 31, 2002 no event has occurred that could reasonably be expected
to have a material adverse effect on the financial condition or operations of
the initial Servicer and its Subsidiaries (other than Seller), taken as a whole
or the ability of the initial Servicer to perform its obligations under this
Agreement, and (ii) Seller represents and warrants that since the date of this
Agreement, no event has occurred that could reasonably be expected to have a
material adverse effect on (A) the financial condition or operations of Seller,
(B) the ability of Seller to perform its obligations under the Transaction
Documents, or (C) the collectibility of the Receivables generally or any
material portion of the Receivables.


(n)  

Names. In the past five (5) years, Seller has not used any corporate names,
trade names or assumed names other than as listed on Exhibit III, which may be
amended from time to time by written notice to the Agent provided that all
applicable UCC financing statements shall be delivered to the Agent in
connection with such names.


(o)  

Ownership of Seller. Parent owns, directly or indirectly, 100% of the membership
interests of Seller, free and clear of any Adverse Claim. Such membership
interests is validly issued and there are no options, warrants or other rights
to acquire membership interests of Seller.


(p)  

Not a Holding Company or an Investment Company. Such Seller Party is not a
“holding company” or a “subsidiary holding company” of a “holding company”
within the meaning of the Public Utility Holding Company Act of 1935, as
amended, or any successor statute. Such Seller Party is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
or any successor statute.


(q)  

Compliance with Law. Such Seller Party has complied in all respects with all
applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject, except where the failure to so
comply could not reasonably be expected to have a Material Adverse Effect. Each
Receivable, together with the Contract related thereto, does not contravene any
laws, rules or regulations applicable thereto (including, without limitation,
laws, rules and regulations relating to truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy), and no part of such Contract is in violation of any such law, rule
or regulation, except where such contravention or violation could not reasonably
be expected to have a Material Adverse Effect.


(r)  

Compliance with Credit and Collection Policy. Such Seller Party has complied in
all material respects with the Credit and Collection Policy with regard to each
Receivable and the related Contract, and has not made any change to such Credit
and Collection Policy, except any material change as to which the Agent has been
notified in accordance with Section 7.1(a)(vii).


(s)  

Payments to Originators. With respect to each Receivable transferred to Seller
under the Receivables Sale Agreement, Seller has given reasonably equivalent
value to the relevant Originator in consideration therefor and such transfer was
not made for or on account of an antecedent debt except in connection with the
initial Purchase thereunder. No transfer by any Originator of any Receivable
under the Receivables Sale Agreement is or may be voidable under any section of
the Bankruptcy Reform Act of 1978 (11 U.S.C. §§ 101 et seq.), as amended.


10

--------------------------------------------------------------------------------

(t)  

Enforceability of Contracts. Each Contract with respect to each Receivable is
effective to create, and has created, a legal, valid and binding obligation of
the related Obligor to pay the Outstanding Balance of the Receivable created
thereunder and any accrued interest thereon, enforceable against the Obligor in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).


(u)  

Eligible Receivables. Each Receivable included in the Net Receivables Balance as
an Eligible Receivable on the date of its purchase under the Receivables Sale
Agreement was an Eligible Receivable on such purchase date.


(v)  

Net Receivables Balance. Seller has determined that, immediately after giving
effect to each purchase hereunder, the Net Receivables Balance is at least equal
to the sum of (i) the Aggregate Capital, plus (ii) the Aggregate Reserves.


(w)  

Accounting. The manner in which such Seller Party accounts for the transactions
contemplated by this Agreement and the Receivables Sale Agreement does not
jeopardize the true sale analysis.


        Section 5.2 Financial Institution Representations and Warranties. Each
Financial Institution hereby represents and warrants to the Agent and Conduit
that:

(a)  

Existence and Power. Such Financial Institution is a corporation or a banking
association duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation or organization, and has all corporate
power to perform its obligations hereunder.


(b)  

No Conflict. The execution and delivery by such Financial Institution of this
Agreement and the performance of its obligations hereunder are within its
corporate powers, have been duly authorized by all necessary corporate action,
do not contravene or violate (i) its certificate or articles of incorporation or
association or by-laws, (ii) any law, rule or regulation applicable to it, (iii)
any restrictions under any agreement, contract or instrument to which it is a
party or any of its property is bound, or (iv) any order, writ, judgment, award,
injunction or decree binding on or affecting it or its property, and do not
result in the creation or imposition of any Adverse Claim on its assets. This
Agreement has been duly authorized, executed and delivered by such Financial
Institution.


(c)  

Governmental Authorization. No authorization or approval or other action by, and
no notice to or filing with, any governmental authority or regulatory body is
required for the due execution and delivery by such Financial Institution of
this Agreement and the performance of its obligations hereunder.


(d)  

Binding Effect. This Agreement constitutes the legal, valid and binding
obligation of such Financial Institution enforceable against such Financial
Institution in accordance with its terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether such enforcement is sought in a
proceeding in equity or at law).


11

--------------------------------------------------------------------------------


ARTICLE VI.


CONDITIONS OF PURCHASES

        Section 6.1 Conditions Precedent to Initial Incremental Purchase. The
initial Incremental Purchase of a Purchaser Interest under this Agreement is
subject to the conditions precedent that (a) the Agent shall have received on or
before the date of such purchase those documents listed on Schedule B and (b)
the Agent shall have received all fees and expenses required to be paid on such
date pursuant to the terms of this Agreement and the Fee Letter.

        Section 6.2 Conditions Precedent to All Purchases and Reinvestments.
Each purchase of a Purchaser Interest (other than pursuant to Section 13.1) and
each Reinvestment shall be subject to the further conditions precedent that (a)
in the case of each such purchase or Reinvestment: (i) the Servicer shall have
delivered to the Agent on or prior to the date of such purchase, in form and
substance satisfactory to the Agent, all Monthly Reports as and when due under
Section 8.5 and (ii) upon the Agent’s request, the Servicer shall have delivered
to the Agent at least three (3) days prior to such purchase or Reinvestment an
interim Monthly Report showing the amount of Eligible Receivables; (b) the
Facility Termination Date shall not have occurred; (c) the Agent shall have
received such other approvals, opinions or documents as it may reasonably
request and (d) on the date of each such Incremental Purchase or Reinvestment,
the following statements shall be true (and acceptance of the proceeds of such
Incremental Purchase or Reinvestment shall be deemed a representation and
warranty by Seller that such statements are then true):

(i)  

the representations and warranties set forth in Section 5.1 are true and correct
on and as of the date of such Incremental Purchase or Reinvestment as though
made on and as of such date;


(ii)  

no event has occurred and is continuing, or would result from such Incremental
Purchase or Reinvestment, that will constitute an Amortization Event, and no
event has occurred and is continuing, or would result from such Incremental
Purchase or Reinvestment, that would constitute a Potential Amortization Event;
and


(iii)  

the Aggregate Capital does not exceed the Purchase Limit and the aggregate
Purchaser Interests do not exceed 100%.


It is expressly understood that each Reinvestment shall, unless otherwise
directed by the Agent or any Purchaser, occur automatically on each day that the
Servicer shall receive any Collections without the requirement that any further
action be taken on the part of any Person and notwithstanding the failure of
Seller to satisfy any of the foregoing conditions precedent in respect of such
Reinvestment. The failure of Seller to satisfy any of the foregoing conditions
precedent in respect of any Reinvestment shall give rise to a right of the
Agent, which right may be exercised at any time on demand of the Agent, to
rescind the related purchase and direct Seller to pay to the Agent for the
benefit of the Purchasers an amount equal to the Collections prior to the
Amortization Date that shall have been applied to the affected Reinvestment.

12

--------------------------------------------------------------------------------


ARTICLE VII.


COVENANTS

        Section 7.1 Affirmative Covenants of The Seller Parties. Until the date
on which the Aggregate Unpaids have been indefeasibly paid in full and this
Agreement terminates in accordance with its terms, each Seller Party hereby
covenants, as to itself, as set forth below:

(a)  

Financial Reporting. Such Seller Party will maintain, for itself and each of its
Subsidiaries, a system of accounting established and administered in accordance
with GAAP, and furnish or cause to be furnished to the Agent:


(i)  

Annual Reporting. Within 90 days after the close of each of its respective
fiscal years, audited, unqualified financial statements (which shall include
balance sheets, statements of income and retained earnings and a statement of
cash flows) for such Seller Party or its consolidated group for such fiscal year
certified in a manner acceptable to the Agent by independent public accountants
acceptable to the Agent.


(ii)  

Quarterly Reporting. Within 45 days after the close of the first three (3)
quarterly periods of each of its fiscal years, a consolidated balance sheet of
SCP Pool and its Subsidiaries as at the close of each such period and statements
of income and retained earnings and a statement of cash flows for SCP Pool and
its Subsidiaries for the period from the beginning of such fiscal year to the
end of such quarter, all certified by its respective chief financial officer.


(iii)  

Compliance Certificate. Together with the financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit V
signed by such Seller Party’s Authorized Officer and dated the date of such
annual financial statement or such quarterly financial statement, as the case
may be.


(iv)  

Shareholders Statements and Reports. Promptly upon the furnishing thereof to the
shareholders of such Seller Party copies of all financial statements, reports
and proxy statements so furnished.


(v)  

S.E.C. Filings. Promptly upon the filing thereof, copies of all registration
statements and annual, quarterly, monthly or other reports which SCP Pool or any
of its Subsidiaries files with the Securities and Exchange Commission.


(vi)  

Copies of Notices. Promptly upon its receipt of any notice, request for consent,
financial statements, certification, report or other communication under or in
connection with any Transaction Document from any Person other than the Agent or
Conduit, copies of the same.


13

--------------------------------------------------------------------------------

(vii)  

Change in Credit and Collection Policy. At least thirty (30) days prior to the
effectiveness of any material change in or material amendment to the Credit and
Collection Policy, a copy of the Credit and Collection Policy then in effect and
a notice (A) indicating such change or amendment, and (B) if such proposed
change or amendment would be reasonably likely to adversely affect the
collectibility of the Receivables or decrease the credit quality of any newly
created Receivables, requesting the Agent’s consent thereto.


(viii)  

Other Information. Promptly, from time to time, such other information,
documents, records or reports relating to the Receivables or the condition or
operations, financial or otherwise, of such Seller Party as the Agent may from
time to time reasonably request in order to protect the interests of the Agent
and the Purchasers under or as contemplated by this Agreement.


(b)  

Notices. Such Seller Party will notify the Agent in writing of any of the
following promptly upon learning of the occurrence thereof, describing the same
and, if applicable, the steps being taken with respect thereto:


(i)  

Amortization Events or Potential Amortization Events. The occurrence of each
Amortization Event and each Potential Amortization Event, by a statement of an
Authorized Officer of such Seller Party.


(ii)  

Judgment and Proceedings. (A) (1) The entry of any judgment or decree against
the Servicer or any of its respective Subsidiaries if the aggregate amount of
all judgments and decrees then outstanding against the Servicer and its
Subsidiaries exceeds $5,000,000 after deducting (a) the amount with respect to
which the Servicer or any such Subsidiary is insured and with respect to which
the insurer has assumed responsibility in writing, and (b) the amount for which
the Servicer or any such Subsidiary is otherwise indemnified if the terms of
such indemnification are satisfactory to the Agent, and (2) the institution of
any litigation, arbitration proceeding or governmental proceeding against the
Servicer which, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect; and (B) the entry of any judgment or decree
or the institution of any litigation, arbitration proceeding or governmental
proceeding against Seller.


(iii)  

Material Adverse Effect. The occurrence of any event or condition that has had,
or could reasonably be expected to have, a Material Adverse Effect.


(iv)  

Termination Date. The occurrence of the “Termination Date” under and as defined
in the Receivables Sale Agreement.


(v)  

Defaults Under Other Agreements. The occurrence of a default or an event of
default under any other financing arrangement pursuant to which such Seller
Party is a debtor or an obligor for which the obligations thereunder is greater
than $500,000.


(vi)  

Downgrade of SCP Pool. Any downgrade in the rating of any Indebtedness of SCP
Pool by Standard & Poor’s Ratings Group or by Moody’s Investors Service, Inc.,
setting forth the Indebtedness affected and the nature of such change.


14

--------------------------------------------------------------------------------

(c)  

Compliance with Laws and Preservation of Corporate Existence. Such Seller Party
will comply in all respects with all applicable laws, rules, regulations,
orders, writs, judgments, injunctions, decrees or awards to which it may be
subject, except where the failure to so comply could not reasonably be expected
to have a Material Adverse Effect. Such Seller Party will preserve and maintain
its corporate existence, rights, franchises and privileges in the jurisdiction
of its incorporation, and qualify and remain qualified in good standing as a
foreign corporation in each jurisdiction where its business is conducted, except
where the failure to so preserve and maintain or qualify could not reasonably be
expected to have a Material Adverse Effect.


(d)  

Audits. Such Seller Party will furnish to the Agent from time to time such
information with respect to it and the Receivables as the Agent may reasonably
request. Such Seller Party will, from time to time during regular business hours
as requested by the Agent upon reasonable notice and at the sole cost of such
Seller Party, permit the Agent, or its agents or representatives (and shall
cause each Originator to permit the Agent or its agents or representatives), (i)
to examine and make copies of and abstracts from all Records in the possession
or under the control of such Person relating to the Receivables and the Related
Security, including, without limitation, the related Contracts, and (ii) to
visit the offices and properties of such Person for the purpose of examining
such materials described in clause (i) above, and to discuss matters relating to
such Person’s financial condition or the Receivables and the Related Security or
any Person’s performance under any of the Transaction Documents or any Person’s
performance under the Contracts and, in each case, with any of the officers or
employees of Seller or the Servicer having knowledge of such matters. The Agent
may exercise its rights hereunder no more frequently than once each month at any
time prior to the occurrence and continuance of an Amortization Event.


(e)  

Keeping and Marking of Records and Books.


(i)  

The Servicer will (and will cause each Originator to) maintain and implement
administrative and operating procedures (including, without limitation, an
ability to recreate records evidencing Receivables in the event of the
destruction of the originals thereof), and keep and maintain all documents,
books, records and other information reasonably necessary or advisable for the
collection of all Receivables (including, without limitation, records adequate
to permit the immediate identification of each new Receivable and all
Collections of and adjustments to each existing Receivable). The Servicer will
(and will cause each Originator to) give the Agent notice of any material change
in the administrative and operating procedures referred to in the previous
sentence.


(ii)  

Such Seller Party will(and will cause each Originator to) (A) on or prior to the
date hereof, mark its master data processing records and other books and records
relating to the Purchaser Interests with a legend, acceptable to the Agent,
describing the Purchaser Interests and (B) upon the request of the Agent (x)
mark each Contract with a legend describing the Purchaser Interests and (y)
deliver to the Agent all Contracts (including, without limitation, all multiple
originals of any such Contract) relating to the Receivables.


(f)  

Compliance with Contracts and Credit and Collection Policy. Such Seller Party
will(and will cause each Originator to) timely (i) substantially perform and
comply with all provisions, covenants and other promises required to be observed
by it under the Contracts related to the Receivables, and (ii) substantially
comply with the Credit and Collection Policy in regard to each Receivable and
the related Contract.


15

--------------------------------------------------------------------------------

(g)  

Performance and Enforcement of Receivables Sale Agreement. Seller will, and will
require each Originator to, perform each of their respective obligations and
undertakings under and pursuant to the Receivables Sale Agreement, will purchase
Receivables thereunder in strict compliance with the terms thereof and will
vigorously enforce the rights and remedies accorded to Seller under the
Receivables Sale Agreement. Seller will take all actions to perfect and enforce
its rights and interests (and the rights and interests of the Agent and the
Purchasers as assignees of Seller) under the Receivables Sale Agreement as the
Agent may from time to time reasonably request, including, without limitation,
making claims to which it may be entitled under any indemnity, reimbursement or
similar provision contained in the Receivables Sale Agreement.


(h)  

Ownership. Seller will (or will cause each Originator to) take all necessary
action to (i) vest legal and equitable title to the Receivables, the Related
Security and the Collections purchased under the Receivables Sale Agreement
irrevocably in Seller, free and clear of any Adverse Claims other than Adverse
Claims in favor of the Agent and the Purchasers (including, without limitation,
the filing of all financing statements or other similar instruments or documents
necessary under the UCC (or any comparable law) of all appropriate jurisdictions
to perfect Seller’s interest in such Receivables, Related Security and
Collections and such other action to perfect, protect or more fully evidence the
interest of Seller therein as the Agent may reasonably request), and (ii)
establish and maintain, in favor of the Agent, for the benefit of the
Purchasers, a valid and perfected first priority undivided percentage ownership
interest (and/or a valid and perfected first priority security interest) in all
Receivables, Related Security and Collections to the full extent contemplated
herein, free and clear of any Adverse Claims other than Adverse Claims in favor
of the Agent for the benefit of the Purchasers (including, without limitation,
the filing of all financing statements or other similar instruments or documents
necessary under the UCC (or any comparable law) of all appropriate jurisdictions
to perfect the Agent’s (for the benefit of the Purchasers) interest in such
Receivables, Related Security and Collections and such other action to perfect,
protect or more fully evidence the interest of the Agent for the benefit of the
Purchasers as the Agent may reasonably request).


(i)  

Purchasers’ Reliance. Seller acknowledges that the Purchasers are entering into
the transactions contemplated by this Agreement in reliance upon Seller’s
identity as a legal entity that is separate from the Originators. Therefore,
from and after the date of execution and delivery of this Agreement, Seller
shall take all reasonable steps, including, without limitation, all steps that
the Agent or any Purchaser may from time to time reasonably request, to maintain
Seller’s identity as a separate legal entity and to make it manifest to third
parties that Seller is an entity with assets and liabilities distinct from those
of any Originator and any Affiliates thereof and not just a division of any
Originator or any such Affiliate. Without limiting the generality of the
foregoing and in addition to the other covenants set forth herein, Seller will:


(A)  

conduct its own business in its own name and require that all full-time
employees of Seller, if any, identify themselves as such and not as employees of
any Originator (including, without limitation, by means of providing appropriate
employees with business or identification cards identifying such employees as
Seller’s employees);


16

--------------------------------------------------------------------------------

(B)  

compensate all employees, consultants and agents directly, from Seller’s own
funds, for services provided to Seller by such employees, consultants and agents
and, to the extent any employee, consultant or agent of Seller is also an
employee, consultant or agent of any Originator or any Affiliate thereof,
allocate the compensation of such employee, consultant or agent between Seller
and such Originator or such Affiliate, as applicable, on a basis that reflects
the services rendered to Seller and such Originator or such Affiliate, as
applicable;


(C)  

clearly identify its offices (by signage or otherwise) as its offices by no
later than thirty days following the date hereof and, if such office is located
in the offices of any Originator, Seller shall lease such office at a fair
market rent;


(D)  

have a separate telephone number, which will be answered only in its name and
separate stationery, invoices and checks in its own name, in each case, by no
later than thirty days following the date hereof;


(E)  

conduct all transactions with each Originator and the Servicer (including,
without limitation, any delegation of its obligations hereunder as Servicer)
strictly on an arm’s-length basis, allocate all overhead expenses (including,
without limitation, telephone and other utility charges) for items shared
between Seller and any Originator on the basis of actual use to the extent
practicable and, to the extent such allocation is not practicable, on a basis
reasonably related to actual use;


(F)  

at all times have a Board of Directors consisting of three members, at least one
member of which is an Independent Director;


(G)  

observe all corporate formalities as a distinct entity, and ensure that all
corporate actions relating to (A) the selection, maintenance or replacement of
the Independent Director, (B) the dissolution or liquidation of Seller or (C)
the initiation of, participation in, acquiescence in or consent to any
bankruptcy, insolvency, reorganization or similar proceeding involving Seller,
are duly authorized by unanimous vote of its Board of Directors (including the
Independent Director);


(H)  

maintain Seller’s books and records separate from those of each Originator and
any Affiliate thereof and otherwise readily identifiable as its own assets
rather than assets of any Originator and any Affiliate thereof;


(I)  

prepare its financial statements separately from those of each Originator and
insure that any consolidated financial statements of any Originator or any
Affiliate thereof that include Seller and that are filed with the Securities and
Exchange Commission or any other governmental agency have notes clearly stating
that Seller is a separate corporate entity and that its assets will be available
first and foremost to satisfy the claims of the creditors of Seller;


17

--------------------------------------------------------------------------------

(J)  

except as herein specifically otherwise provided, maintain the funds or other
assets of Seller separate from, and not commingled with, those of any Originator
or any Affiliate thereof and only maintain bank accounts or other depository
accounts to which Seller alone is the account party, into which Seller alone
makes deposits and from which Seller alone (or the Agent hereunder) has the
power to make withdrawals;


(K)  

pay all of Seller’s operating expenses from Seller’s own assets (except for
certain payments by any Originator or other Persons pursuant to allocation
arrangements that comply with the requirements of this Section 7.1(i));


(L)  

operate its business and activities such that: it does not engage in any
business or activity of any kind, or enter into any transaction or indenture,
mortgage, instrument, agreement, contract, lease or other undertaking, other
than the transactions contemplated and authorized by this Agreement and the
Receivables Sale Agreement; and does not create, incur, guarantee, assume or
suffer to exist any indebtedness or other liabilities, whether direct or
contingent, other than (1) as a result of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business, (2) the incurrence of obligations under this Agreement, (3)
the incurrence of obligations, as expressly contemplated in the Receivables Sale
Agreement, to make payment to the applicable Originator thereunder for the
purchase of Receivables from each Originator under the Receivables Sale
Agreement, and (4) the incurrence of operating expenses in the ordinary course
of business of the type otherwise contemplated by this Agreement;


(M)  

maintain its company charter in conformity with this Agreement, such that it
does not amend, restate, supplement or otherwise modify its Certificate of
Incorporation or Formation, as applicable, or its limited liability agreement,
limited partnership agreement or By-Laws, as applicable, in any respect that
would impair its ability to comply with the terms or provisions of any of the
Transaction Documents, including, without limitation, Section 7.1(i) of this
Agreement;


(N)  

maintain the effectiveness of, and continue to perform under the Receivables
Sale Agreement and the Performance Undertaking, such that it does not amend,
restate, supplement, cancel, terminate or otherwise modify the Receivables Sale
Agreement or the Performance Undertaking, or give any consent, waiver, directive
or approval thereunder or waive any default, action, omission or breach under
the Receivables Sale Agreement or the Performance Undertaking or otherwise grant
any indulgence thereunder, without (in each case) the prior written consent of
the Agent;


(O)  

maintain its corporate separateness such that it does not merge or consolidate
with or into, or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions, and except as otherwise contemplated
herein) all or substantially all of its assets (whether now owned or hereafter
acquired) to, or acquire all or substantially all of the assets of, any Person,
nor at any time create, have, acquire, maintain or hold any interest in any
Subsidiary.


(P)  

maintain at all times the Required Capital Amount (as defined in the Receivables
Sale Agreement) and refrain from making any dividend, distribution, redemption
of capital stock or payment of any subordinated indebtedness which would cause
the Required Capital Amount to cease to be so maintained; and


18

--------------------------------------------------------------------------------

(Q)  

take such other actions as are necessary on its part to ensure that the facts
and assumptions set forth in the opinion issued by Lemle & Kelleher, LLP, as
counsel for Seller, in connection with the closing or initial Incremental
Purchase under this Agreement and relating to substantive consolidation issues,
and in the certificates accompanying such opinion, remain true and correct in
all material respects at all times.


(j)  

Collections. Such Seller Party will cause (1) all proceeds from all Lock-Boxes
to be directly deposited by a Collection Bank into a Collection Account and (2)
each Lock-Box and Collection Account to be subject at all times to a Collection
Account Agreement that is in full force and effect. In the event any payments
relating to Receivables are remitted directly to Seller or any Affiliate of
Seller, Seller will remit (or will cause all such payments to be remitted)
directly to a Collection Bank and deposited into a Collection Account within two
(2) Business Days following receipt thereof, and, at all times prior to such
remittance, Seller will itself hold or, if applicable, will cause such payments
to be held in trust for the exclusive benefit of the Agent and the Purchasers.
Seller will maintain exclusive ownership, dominion and control (subject to the
terms of this Agreement) of each Lock-Box and Collection Account and shall not
grant the right to take dominion and control of any Lock-Box or Collection
Account at a future time or upon the occurrence of a future event to any Person,
except to the Agent as contemplated by this Agreement.


(k)  

Taxes. Such Seller Party will file all tax returns and reports required by law
to be filed by it and will promptly pay all taxes and governmental charges at
any time owing, except any such taxes which are not yet delinquent or are being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP shall have been set aside on its
books. Seller will pay when due any taxes payable in connection with the
Receivables, exclusive of taxes on or measured by income or gross receipts of
Conduit, the Agent or any Financial Institution.


(l)  

Insurance. Seller will maintain in effect, or cause to be maintained in effect,
at Seller’s own expense, such casualty and liability insurance as Seller shall
deem appropriate in its good faith business judgment.


(m)  

Payment to Originators. With respect to any Receivable purchased by Seller from
any Originator, such sale shall be effected under, and in strict compliance with
the terms of, the Receivables Sale Agreement, including, without limitation, the
terms relating to the amount and timing of payments to be made to the applicable
Originator in respect of the purchase price for such Receivable.


        Section 7.2 Negative Covenants of The Seller Parties. Until the date on
which the Aggregate Unpaids have been indefeasibly paid in full and this
Agreement terminates in accordance with its terms, each Seller Party hereby
covenants, as to itself, that:

(a)  

Name Change, Offices and Records. Such Seller Party will not change its name,
identity or corporate or other structure (within the meaning of Section 9-507 of
any applicable enactment of the UCC), change its state of organization or
relocate any office where Records are kept unless it shall have: (i) given the
Agent at least forty-five (45) days’ prior written notice thereof and (ii)
delivered to the Agent all financing statements, instruments and other documents
requested by the Agent in connection with such change or relocation.


19

--------------------------------------------------------------------------------

(b)  

Change in Payment Instructions to Obligors. Except as may be required by the
Agent pursuant to Section 8.2(b), such Seller Party will not add or terminate
any bank as a Collection Bank, or make any change in the instructions to
Obligors regarding payments to be made to any Post Office Box, Lock-Box or
Collection Account, unless the Agent shall have received, at least ten (10) days
before the proposed effective date therefor, (i) written notice of such
addition, termination or change and (ii) with respect to the addition of a
Collection Bank or a Collection Account or Lock-Box, an executed Collection
Account Agreement with respect to the new Collection Account or Lock-Box;
provided, however, that the Servicer may make changes in instructions to
Obligors regarding payments if such new instructions require such Obligor to
make payments to another existing Collection Account.


(c)  

Modifications to Contracts and Credit and Collection Policy. Unless obtaining
the prior written consent of the Agent, such Seller Party will not, and will not
permit any Originator to, make any change to the Credit and Collection Policy
that could adversely affect the collectibility of the Receivables or decrease
the credit quality of any newly created Receivables. Except as provided in
Section 8.2(d), unless obtaining the prior written consent of the Agent, the
Servicer will not, and will not permit any Originator to, extend, amend or
otherwise modify the terms of any Receivable or any Contract related thereto
other than in accordance with the Credit and Collection Policy.


(d)  

Sales, Liens. Seller will not sell, assign (by operation of law or otherwise) or
otherwise dispose of, or grant any option with respect to, or create or suffer
to exist any Adverse Claim upon (including, without limitation, the filing of
any financing statement) or with respect to, any Receivable, Related Security or
Collections, or upon or with respect to any Contract under which any Receivable
arises, or any Post Office Box, Lock-Box or Collection Account, or assign any
right to receive income with respect thereto (other than, in each case, the
creation of the interests therein in favor of the Agent and the Purchasers
provided for herein), and Seller will defend the right, title and interest of
the Agent and the Purchasers in, to and under any of the foregoing property,
against all claims of third parties claiming through or under Seller or any
Originator. Seller will not create or suffer to exist any mortgage, pledge,
security interest, encumbrance, lien, charge or other similar arrangement on any
of its inventory, the sale, financing or lease of which gives rise to any
Receivable, except in connection with the Parent Credit Agreement.


(e)  

Net Receivables Balance. At no time prior to the Amortization Date shall Seller
permit the Net Receivables Balance to be less than an amount equal to the sum of
(i) the Aggregate Capital plus (ii) the Aggregate Reserves.


(f)  

Termination Date Determination. Seller will not designate the Termination Date
(as defined in the Receivables Sale Agreement), or send any written notice to
any Originator in respect thereof, without the prior written consent of the
Agent, except with respect to the occurrence of such Termination Date arising
pursuant to Section 5.1(d) of the Receivables Sale Agreement.


20

--------------------------------------------------------------------------------

(g)  

Restricted Junior Payments. From and after the occurrence of any Amortization
Event, Seller will not make any Restricted Junior Payment if, after giving
effect thereto, Seller would fail to meet its obligations set forth in Section
7.2(e).



ARTICLE VIII.


ADMINISTRATION AND COLLECTION

        Section 8.1 Designation of Servicer.

(a)  

The servicing, administration and collection of the Receivables shall be
conducted by such Person (the “Servicer”) so designated from time to time in
accordance with this Section 8.1. Distributors is hereby designated as, and
hereby agrees to perform the duties and obligations of, the Servicer pursuant to
the terms of this Agreement. The Agent may at any time after the occurrence and
during the continuance of a Potential Amortization Event designate as Servicer
any Person to succeed Distributors or any successor Servicer.


(b)  

Distributors may delegate, and Distributors hereby advises the Purchasers and
the Agent that it has delegated, to the other Originators, as sub-servicers of
the Servicer, certain of its duties and responsibilities as Servicer hereunder
in respect of the Receivables originated by each such Originator. Without the
prior written consent of the Agent and the Required Financial Institutions,
Distributors shall not be permitted to delegate any of its duties or
responsibilities as Servicer to any Person other than (i) Seller and (ii) with
respect to certain Charged-Off Receivables, outside collection agencies in
accordance with its customary practices. Seller shall not be permitted to
further delegate to any other Person any of the duties or responsibilities of
the Servicer delegated to it by Distributors. If at any time the Agent shall
designate as Servicer any Person other than Distributors, all duties and
responsibilities theretofore delegated by Distributors to Seller or any
Originator may, at the discretion of the Agent, be terminated forthwith on
notice given by the Agent to Distributors and to Seller. In performing its
obligations as Servicer or as Seller, Servicer and Seller may utilize employees
or services of other Subsidiaries of Parent provided such use does not
negatively impact the nonconsolidation opinion delivered in connection with the
Receivables Sale Agreement.


(c)  

Notwithstanding the foregoing subsection (b), (i) Distributors shall be and
remain primarily liable to the Agent and the Purchasers for the full and prompt
performance of all duties and responsibilities of the Servicer hereunder and
(ii) the Agent and the Purchasers shall be entitled to deal exclusively with
Distributors in matters relating to the discharge by the Servicer of its duties
and responsibilities hereunder. The Agent and the Purchasers shall not be
required to give notice, demand or other communication to any Person other than
Distributors in order for communication to the Servicer and its sub-servicer or
other delegate with respect thereto to be accomplished. Distributors, at all
times that it is the Servicer, shall be responsible for providing any
sub-servicer or other delegate of the Servicer with any notice given to the
Servicer under this Agreement.


21

--------------------------------------------------------------------------------

        Section 8.2 Duties of Servicer.

(a)  

The Servicer shall take or cause to be taken all such actions as may be
necessary or advisable consistent with the industry standards to collect each
Receivable from time to time, all in accordance with applicable laws, rules and
regulations, with reasonable care and diligence, and in accordance with the
Credit and Collection Policy.


(b)  

The Servicer will instruct all Obligors to pay all Collections directly to a
Post Office Box, Lock-Box or Collection Account. The Servicer shall effect (i) a
Collection Account Agreement substantially in the form of Exhibit VI with each
bank party to a Collection Account at any time and (ii) a PO Box Agreement
substantially in the form of Exhibit VIA with respect to each Post Office Box.
In the case of any remittances received in any Post Office Box, Lock-Box or
Collection Account that shall have been identified, to the satisfaction of the
Servicer, to not constitute Collections or other proceeds of the Receivables or
the Related Security, the Servicer shall promptly remit such items to the Person
identified to it as being the owner of such remittances. From and after the date
the Agent delivers to any Collection Bank a Collection Notice pursuant to
Section 8.3, the Agent may request that the Servicer, and the Servicer thereupon
promptly shall instruct all Obligors with respect to the Receivables, to remit
all payments thereon to a new depositary account specified by the Agent and, at
all times thereafter, Seller and the Servicer shall not deposit or otherwise
credit, and shall not permit any other Person to deposit or otherwise credit to
such new depositary account any cash or payment item other than Collections.


(c)  

The Servicer shall administer the Collections in accordance with the procedures
described herein and in Article II. The Servicer shall set aside and hold in
trust for the account of Seller and the Purchasers their respective shares of
the Collections in accordance with Article II. The Servicer shall, upon the
request of the Agent, segregate, in a manner acceptable to the Agent, all cash,
checks and other instruments received by it from time to time constituting
Collections from the general funds of the Servicer or Seller prior to the
remittance thereof in accordance with Article II. If the Servicer shall be
required to segregate Collections pursuant to the preceding sentence, the
Servicer shall segregate and deposit with a bank designated by the Agent such
allocable share of Collections of Receivables set aside for the Purchasers on
the first Business Day following receipt by the Servicer of such Collections,
duly endorsed or with duly executed instruments of transfer.


(d)  

The Servicer may, in accordance with the Credit and Collection Policy, extend
the maturity of any Receivable or adjust the Outstanding Balance of any
Receivable as the Servicer determines to be appropriate to maximize Collections
thereof; provided, however, that such extension or adjustment shall not alter
the status of such Receivable as a Delinquent Receivable or Charged-Off
Receivable or limit the rights of the Agent or the Purchasers under this
Agreement. Notwithstanding anything to the contrary contained herein, after the
occurrence and during the continuance of a Potential Amortization Event, the
Agent shall have the absolute and unlimited right to direct the Servicer to
commence or settle any legal action with respect to any Receivable or to
foreclose upon or repossess any Related Security.


(e)  

The Servicer shall hold in trust for Seller and the Purchasers all Records that
(i) evidence or relate to the Receivables, the related Contracts and Related
Security or (ii) are otherwise necessary or desirable to collect the Receivables
and shall, as soon as practicable upon demand of the Agent, deliver or make
available to the Agent all such Records, at a place selected by the Agent. The
Servicer shall, as soon as practicable following receipt thereof turn over to
Seller any cash collections or other cash proceeds received with respect to
Indebtedness not constituting Receivables. The Servicer shall, from time to time
at the request of any Purchaser, furnish to the Purchasers (promptly after any
such request) a calculation of the amounts set aside for the Purchasers pursuant
to Article II.


22

--------------------------------------------------------------------------------

(f)  

Any payment by an Obligor in respect of any indebtedness owed by it to any
Originator or Seller shall, except as otherwise specified by such Obligor or
otherwise required by contract or law and unless otherwise instructed by the
Agent, be applied as a Collection of any Receivable of such Obligor (starting
with the oldest such Receivable) to the extent of any amounts then due and
payable thereunder before being applied to any other receivable or other
obligation of such Obligor.


        Section 8.3 Collection Notices. The Agent is authorized at any time
after the occurrence and during the continuance of a Potential Amortization
Event to date and to deliver to the Collection Banks the Collection Notices and
to the applicable Postmaster General the PO Box Agreement. Seller hereby
transfers to the Agent for the benefit of the Purchasers, effective when the
Agent delivers such notice or the PO Box Agreement, the exclusive ownership and
control of each Lock-Box, Post Office Box and the Collection Accounts. In case
any authorized signatory of Seller whose signature appears on a Collection
Account Agreement shall cease to have such authority before the delivery of such
notice, such Collection Notice shall nevertheless be valid as if such authority
had remained in force. Seller hereby authorizes the Agent, and agrees that the
Agent shall be entitled to (i) endorse Seller’s name on checks and other
instruments representing Collections, (ii) enforce the Receivables, the related
Contracts and the Related Security and (iii) take such action as shall be
necessary or desirable to cause all cash, checks and other instruments
constituting Collections of Receivables to come into the possession of the Agent
rather than Seller.

        Section 8.4 Responsibilities of Seller. Anything herein to the contrary
notwithstanding, the exercise by the Agent and the Purchasers of their rights
hereunder shall not release the Servicer, any Originator or Seller from any of
their duties or obligations with respect to any Receivables or under the related
Contracts. The Purchasers shall have no obligation or liability with respect to
any Receivables or related Contracts, nor shall any of them be obligated to
perform the obligations of Seller.

        Section 8.5 Reports. The Servicer shall prepare and forward to the Agent
(i) on the 15th day of each month and at such times as the Agent shall request,
a Monthly Report and (ii) at such times as the Agent shall request, but no more
frequently than weekly, a listing by Obligor of all Receivables together with an
aging of such Receivables.

        Section 8.6 Servicing Fees. In consideration of Distributors’ agreement
to act as Servicer hereunder, the Purchasers hereby agree that, so long as
Distributors shall continue to perform as Servicer hereunder, Seller shall pay
over to Distributors a fee (the “Servicing Fee”) on the first calendar day of
each month, in arrears for the immediately preceding month, equal to 1.0% per
annum of the average aggregate Outstanding Balance of all Receivables during
such period, as compensation for its servicing activities.

23

--------------------------------------------------------------------------------


ARTICLE IX.


AMORTIZATION EVENTS

        Section 9.1 Amortization Events. The occurrence of any one or more of
the following events shall constitute an Amortization Event:

(a)  

Any Seller Party shall fail (i) to make any payment or deposit required
hereunder when due, or (ii) to perform or observe any term, covenant or
agreement hereunder (other than as referred to in clause (i) of this paragraph
(a) and paragraph 9.1(e)) and such failure shall continue for five (5)
consecutive Business Days.


(b)  

Any representation, warranty, certification or statement made by any Seller
Party in this Agreement, any other Transaction Document or in any other document
delivered pursuant hereto or thereto shall prove to have been materially
incorrect when made or deemed made.


(c)  

Failure of Seller to pay any Indebtedness when due or the failure of any other
Seller Party to pay Indebtedness when due in excess of $5,000,000; or the
default by any Seller Party in the performance of any term, provision or
condition contained in any agreement under which any such Indebtedness was
created or is governed, the effect of which is to cause, or to permit the holder
or holders of such Indebtedness to cause, such Indebtedness to become due prior
to its stated maturity; or any such Indebtedness of any Seller Party shall be
declared to be due and payable or required to be prepaid (other than by a
regularly scheduled payment) prior to the date of maturity thereof.


(d)  

(i) Any Seller Party or any of its Subsidiaries shall generally not pay its
debts as such debts become due or shall admit in writing its inability to pay
its debts generally or shall make a general assignment for the benefit of
creditors; or (ii) any proceeding shall be instituted by or against any Seller
Party or any of its Subsidiaries seeking to adjudicate it bankrupt or insolvent,
or seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee or other
similar official for it or any substantial part of its property or (iii) any
Seller Party or any of its Subsidiaries shall take any corporate action to
authorize any of the actions set forth in clauses (i) or (ii) above in this
subsection (d).


(e)  

Seller shall fail to comply with the terms of Section 2.6 hereof.


(f)  

As at the end of any calendar month, the three month rolling average Delinquency
Ratio shall exceed 14% for the months of November through April or 7% at any
other time or the three month rolling average Default Trigger Ratio shall exceed
0.9% for the months of November through April or 2.5% at any other time or the
three month rolling average Dilution Ratio shall exceed 11.5% for the months of
November through April or 9.5% at any other time or the three month rolling
average Days Sales Outstanding Ratio shall exceed 45 for the months of November
through April or 38 at any other time.


24

--------------------------------------------------------------------------------

(g)  

A Change of Control shall occur.


(h)  

As of the end of any of the following fiscal quarters of SCP Pool, the Leverage
Ratio shall be greater than (i) 2.0 to 1.0 for the fiscal quarter ending June
30, 2003 and (b) 2.5 to 1.0 for any fiscal quarter ending thereafter.


(i)  

At any time, the Consolidated Net Worth shall be less than the sum of (i) the
greater of (x) $116,401,600 or (y) 80% of the Consolidated Net Worth of SCP Pool
for the fiscal quarter ending June 30, 2003, plus (ii) 50% of Consolidated Net
Income earned in each fiscal quarter beginning with the quarter ending September
30, 2003 (without deduction for losses), plus (iii) 75% of the net proceeds of
any equity issuances by SCP Pool received in each fiscal quarter beginning with
the quarter ending September 30, 2003.


(j)  

As of the end of each fiscal quarter for the then most recently ended 12 month
period (i) Consolidated EBITR to (ii) Consolidated Interest Expense plus
Consolidated Rentals, all calculated for SCP Pool and its Subsidiaries on a
consolidated basis, to be less than 3.0 to 1.0.


(k)  

(i) One or more final judgments for the payment of money shall be entered
against Seller or (ii) one or more final judgments for the payment of money in
an amount in excess of $5,000,000, individually or in the aggregate, shall be
entered against the Servicer on claims not covered by insurance or as to which
the insurance carrier has denied its responsibility, and such judgment shall
continue unsatisfied and in effect for thirty (30) consecutive days without a
stay of execution.


(l)  

The “Termination Date” under and as defined in the Receivables Sale Agreement
shall occur under the Receivables Sale Agreement or any Originator shall for any
reason cease to transfer, or cease to have the legal capacity to transfer, or
otherwise be incapable of transferring Receivables to Seller under the
Receivables Sale Agreement.


(m)  

This Agreement shall terminate in whole or in part (except in accordance with
its terms), or shall cease to be effective or to be the legally valid, binding
and enforceable obligation of Seller, or any Obligor shall directly or
indirectly contest in any manner such effectiveness, validity, binding nature or
enforceability, or the Agent for the benefit of the Purchasers shall cease to
have a valid and perfected first priority security interest in the Receivables,
the Related Security and the Collections with respect thereto and the Collection
Accounts.


(n)  

Performance Guarantor shall fail to perform or observe any term, covenant or
agreement required to be performed by it under the Performance Undertaking, or
the Performance Undertaking shall cease to be effective or to be the legally
valid, binding and enforceable obligation of Performance Guarantor, or
Performance Guarantor shall directly or indirectly contest in any manner such
effectiveness, validity, binding nature or enforceability.


25

--------------------------------------------------------------------------------

(o)  

Any Collection Account Agreement for any applicable Collection Account and any
PO Box Agreement (other than PO Box Agreements to be executed by Superior Pool
Products LLC (“Superior Pool”)) for any applicable Post Office Box shall not
have been properly executed and delivered on or before April 30, 2003; provided
that with respect to any Superior Pool Post Office Boxes such Post Office Box
and a corresponding PO Box Agreement shall not have been properly established
and/or executed and delivered, as applicable, on or before June 30, 2003.


(p)  

Seller shall fail to provide, or cause to be provided, on or before April 30,
2003 a revised Credit and Collection Policy in form and substance satisfactory
to the Agent.


        Section 9.2 Remedies. Upon the occurrence and during the continuation of
an Amortization Event, the Agent may, or upon the direction of the Required
Financial Institutions shall, take any of the following actions: (i) replace the
Person then acting as Servicer, (ii) declare the Amortization Date to have
occurred, whereupon the Amortization Date shall forthwith occur, without demand,
protest or further notice of any kind, all of which are hereby expressly waived
by each Seller Party; provided, however, that upon the occurrence of an
Amortization Event described in Section 9.1(d)(ii), or of an actual or deemed
entry of an order for relief with respect to any Seller Party under the Federal
Bankruptcy Code, the Amortization Date shall automatically occur, without
demand, protest or any notice of any kind, all of which are hereby expressly
waived by each Seller Party, (iii) to the fullest extent permitted by applicable
law, declare that the Default Fee shall accrue with respect to any of the
Aggregate Unpaids outstanding at such time, (iv) deliver the Collection Notices
to the Collection Banks, and (v) notify Obligors of the Purchasers’ interest in
the Receivables. The aforementioned rights and remedies shall be without
limitation, and shall be in addition to all other rights and remedies of the
Agent and the Purchasers otherwise available under any other provision of this
Agreement, by operation of law, at equity or otherwise, all of which are hereby
expressly preserved, including, without limitation, all rights and remedies
provided under the UCC, all of which rights shall be cumulative.


ARTICLE X.


INDEMNIFICATION

        Section 10.1 Indemnities by The Seller Parties. Without limiting any
other rights that the Agent or any Purchaser may have hereunder or under
applicable law, (A) Seller hereby agrees to indemnify (and pay upon demand to)
the Agent and each Purchaser and their respective assigns, officers, directors,
agents and employees (each an “Indemnified Party”) from and against any and all
damages, losses, claims, taxes, liabilities, costs, expenses and for all other
amounts payable, including reasonable attorneys’ fees (which attorneys may be
employees of the Agent or such Purchaser) and disbursements (all of the
foregoing being collectively referred to as “Indemnified Amounts”) awarded
against or incurred by any of them arising out of or as a result of this
Agreement or the acquisition, either directly or indirectly, by a Purchaser of
an interest in the Receivables, and (B) the Servicer hereby agrees to indemnify
(and pay upon demand to) each Indemnified Party for Indemnified Amounts awarded
against or incurred by any of them arising out of the Servicer’s activities as
Servicer hereunder excluding, however, in all of the foregoing instances under
the preceding clauses (A) and (B):

26

--------------------------------------------------------------------------------

(i)  

Indemnified Amounts to the extent a final judgment of a court of competent
jurisdiction holds that such Indemnified Amounts resulted from gross negligence
or willful misconduct on the part of the Indemnified Party seeking
indemnification;


(ii)  

Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor; or


(iii)  

Franchise taxes or taxes imposed by the jurisdiction in which such Indemnified
Party’s principal executive office is located, on or measured by the overall net
income of such Indemnified Party to the extent that the computation of such
taxes is consistent with the characterization for income tax purposes of the
acquisition by the Purchasers of Purchaser Interests as a loan or loans by the
Purchasers to Seller secured by the Receivables, the Related Security, the
Collection Accounts, the Post Office Boxes and the Collections;


provided, however, that nothing contained in this sentence shall limit the
liability of any Seller Party or limit the recourse of the Purchasers to any
Seller Party for amounts otherwise specifically provided to be paid by such
Seller Party under the terms of this Agreement. Without limiting the generality
of the foregoing indemnification, Seller shall indemnify the Agent and the
Purchasers for Indemnified Amounts (including, without limitation, losses in
respect of uncollectible receivables, regardless of whether reimbursement
therefor would constitute recourse to Seller or the Servicer) relating to or
resulting from:

(i)  

any representation or warranty made by any Seller Party or any Originator (or
any officers of any such Person) under or in connection with this Agreement, any
other Transaction Document or any other information or report delivered by any
such Person pursuant hereto or thereto, which shall have been false or incorrect
when made or deemed made;


(ii)  

the failure by Seller, the Servicer or any Originator to comply with any
applicable law, rule or regulation with respect to any Receivable or Contract
related thereto, or the nonconformity of any Receivable or Contract included
therein with any such applicable law, rule or regulation or any failure of any
Originator to keep or perform any of its obligations, express or implied, with
respect to any Contract;


(iii)  

any failure of Seller, the Servicer or any Originator to perform its duties,
covenants or other obligations in accordance with the provisions of this
Agreement or any other Transaction Document;


(iv)  

any products liability, personal injury or damage suit, or other similar claim
arising out of or in connection with merchandise, insurance or services that are
the subject of any Contract or any Receivable;


(v)  

any dispute, claim, offset or defense (other than discharge in bankruptcy of the
Obligor) of the Obligor to the payment of any Receivable (including, without
limitation, a defense based on such Receivable or the related Contract not being
a legal, valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the sale of the
merchandise or service related to such Receivable or the furnishing or failure
to furnish such merchandise or services;


27

--------------------------------------------------------------------------------

(vi)  

the commingling of Collections of Receivables at any time with other funds;


(vii)  

any investigation, litigation or proceeding related to or arising from this
Agreement or any other Transaction Document, the transactions contemplated
hereby, the use of the proceeds of an Incremental Purchase or a Reinvestment,
the ownership of the Purchaser Interests or any other investigation, litigation
or proceeding relating to Seller, the Servicer or any Originator in which any
Indemnified Party becomes involved as a result of any of the transactions
contemplated hereby;


(viii)  

any inability to litigate any claim against any Obligor in respect of any
Receivable as a result of such Obligor being immune from civil and commercial
law and suit on the grounds of sovereignty or otherwise from any legal action,
suit or proceeding;


(ix)  

any Amortization Event described in Section 9.1(d);


(x)  

any failure of Seller to acquire and maintain legal and equitable title to, and
ownership of any Receivable and the Related Security and Collections with
respect thereto from any Originator, free and clear of any Adverse Claim (other
than as created hereunder); or any failure of Seller to give reasonably
equivalent value to any Originator under the Receivables Sale Agreement in
consideration of the transfer by any Originator of any Receivable, or any
attempt by any Person to void such transfer under statutory provisions or common
law or equitable action;


(xi)  

any failure to vest and maintain vested in the Agent for the benefit of the
Purchasers, or to transfer to the Agent for the benefit of the Purchasers, legal
and equitable title to, and ownership of, a first priority perfected undivided
percentage ownership interest (to the extent of the Purchaser Interests
contemplated hereunder) or security interest in the Receivables, the Related
Security and the Collections, free and clear of any Adverse Claim (except as
created by the Transaction Documents);


(xii)  

the failure to have filed, or any delay in filing, financing statements or other
similar instruments or documents under the UCC of any applicable jurisdiction or
other applicable laws with respect to any Receivable, the Related Security and
Collections with respect thereto, and the proceeds of any thereof, whether at
the time of any Incremental Purchase or Reinvestment or at any subsequent time;


(xiii)  

any action or omission by any Seller Party which reduces or impairs the rights
of the Agent or the Purchasers with respect to any Receivable or the value of
any such Receivable;


(xiv)  

any attempt by any Person to void any Incremental Purchase or Reinvestment
hereunder under statutory provisions or common law or equitable action; and


(xv)  

the failure of any Receivable included in the calculation of the Net Receivables
Balance as an Eligible Receivable to be an Eligible Receivable at the time so
included.


28

--------------------------------------------------------------------------------

        Section 10.2 Increased Cost and Reduced Return. If after the date
hereof, any Funding Source shall be charged any fee, expense or increased cost
on account of the adoption of any applicable law, rule or regulation (including
any applicable law, rule or regulation regarding capital adequacy), any
accounting principles or any change in any of the foregoing, or any change in
the interpretation or administration thereof by the Financial Accounting
Standards Board (“FASB”), any governmental authority, any central bank or any
comparable agency charged with the interpretation or administration thereof, or
compliance with any request or directive (whether or not having the force of
law) of any such authority or agency (a “Regulatory Change”): (i) that subjects
any Funding Source to any charge or withholding on or with respect to any
Funding Agreement or a Funding Source’s obligations under a Funding Agreement,
or on or with respect to the Receivables, or changes the basis of taxation of
payments to any Funding Source of any amounts payable under any Funding
Agreement (except for changes in the rate of tax on the overall net income of a
Funding Source or taxes excluded by Section 10.1) or (ii) that imposes, modifies
or deems applicable any reserve, assessment, insurance charge, special deposit
or similar requirement against assets of, deposits with or for the account of a
Funding Source, or credit extended by a Funding Source pursuant to a Funding
Agreement or (iii) that imposes any other condition the result of which is to
increase the cost to a Funding Source of performing its obligations under a
Funding Agreement, or to reduce the rate of return on a Funding Source’s capital
as a consequence of its obligations under a Funding Agreement, or to reduce the
amount of any sum received or receivable by a Funding Source under a Funding
Agreement or to require any payment calculated by reference to the amount of
interests or loans held or interest received by it, then, upon demand by the
Agent, Seller shall pay to the Agent, for the benefit of the relevant Funding
Source, such amounts charged to such Funding Source or such amounts to otherwise
compensate such Funding Source for such increased cost or such reduction. For
the avoidance of doubt, if the issuance of FASB Interpretation No. 46, or any
other change in accounting standards or the issuance of any other pronouncement,
release or interpretation, causes or requires the consolidation of all or a
portion of the assets and liabilities of Company or Seller with the assets and
liabilities of the Agent, any Financial Institution or any other Funding Source,
such event shall constitute a circumstance on which such Funding Source may base
a claim for reimbursement under this Section.

        Section 10.3 Other Costs and Expenses. Seller shall pay to the Agent and
Conduit on demand all costs and out-of-pocket expenses in connection with the
preparation, execution, delivery and administration of this Agreement, the
transactions contemplated hereby and the other documents to be delivered
hereunder, including without limitation, the cost of Conduit’s auditors auditing
the books, records and procedures of Seller, reasonable fees and out-of-pocket
expenses of legal counsel for Conduit and the Agent (which such counsel may be
employees of Conduit or the Agent) with respect thereto and with respect to
advising Conduit and the Agent as to their respective rights and remedies under
this Agreement. Seller shall pay to the Agent on demand any and all costs and
expenses of the Agent and the Purchasers, if any, including reasonable counsel
fees and expenses in connection with the enforcement of this Agreement and the
other documents delivered hereunder and in connection with any restructuring or
workout of this Agreement or such documents, or the administration of this
Agreement following an Amortization Event.

29

--------------------------------------------------------------------------------


ARTICLE XI.


THE AGENT

        Section 11.1 Authorization and Action. Each Purchaser hereby designates
and appoints Bank One to act as its agent hereunder and under each other
Transaction Document, and authorizes the Agent to take such actions as agent on
its behalf and to exercise such powers as are delegated to the Agent by the
terms of this Agreement and the other Transaction Documents together with such
powers as are reasonably incidental thereto. The Agent shall not have any duties
or responsibilities, except those expressly set forth herein or in any other
Transaction Document, or any fiduciary relationship with any Purchaser, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities on the part of the Agent shall be read into this Agreement or any
other Transaction Document or otherwise exist for the Agent. In performing its
functions and duties hereunder and under the other Transaction Documents, the
Agent shall act solely as agent for the Purchasers and does not assume nor shall
be deemed to have assumed any obligation or relationship of trust or agency with
or for any Seller Party or any of such Seller Party’s successors or assigns. The
Agent shall not be required to take any action that exposes the Agent to
personal liability or that is contrary to this Agreement, any other Transaction
Document or applicable law. The appointment and authority of the Agent hereunder
shall terminate upon the indefeasible payment in full of all Aggregate Unpaids.
Each Purchaser hereby authorizes the Agent to file each of the Uniform
Commercial Code financing statements and execute each of the Collection Account
Agreements on behalf of such Purchaser (the terms of which shall be binding on
such Purchaser).

        Section 11.2 Delegation of Duties. The Agent may execute any of its
duties under this Agreement and each other Transaction Document by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

        Section 11.3 Exculpatory Provisions. Neither the Agent nor any of its
directors, officers, agents or employees shall be (i) liable for any action
lawfully taken or omitted to be taken by it or them under or in connection with
this Agreement or any other Transaction Document (except for its, their or such
Person’s own gross negligence or willful misconduct), or (ii) responsible in any
manner to any of the Purchasers for any recitals, statements, representations or
warranties made by any Seller Party contained in this Agreement, any other
Transaction Document or any certificate, report, statement or other document
referred to or provided for in, or received under or in connection with, this
Agreement, or any other Transaction Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement, or
any other Transaction Document or any other document furnished in connection
herewith or therewith, or for any failure of any Seller Party to perform its
obligations hereunder or thereunder, or for the satisfaction of any condition
specified in Article VI, or for the perfection, priority, condition, value or
sufficiency of any collateral pledged in connection herewith. The Agent shall
not be under any obligation to any Purchaser to ascertain or to inquire as to
the observance or performance of any of the agreements or covenants contained
in, or conditions of, this Agreement or any other Transaction Document, or to
inspect the properties, books or records of the Seller Parties. The Agent shall
not be deemed to have knowledge of any Amortization Event or Potential
Amortization Event unless the Agent has received notice from Seller or a
Purchaser.

30

--------------------------------------------------------------------------------

        Section 11.4 Reliance by Agent. The Agent shall in all cases be entitled
to rely, and shall be fully protected in relying, upon any document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including, without limitation, counsel to Seller), independent
accountants and other experts selected by the Agent. The Agent shall in all
cases be fully justified in failing or refusing to take any action under this
Agreement or any other Transaction Document unless it shall first receive such
advice or concurrence of Conduit or the Required Financial Institutions or all
of the Purchasers, as applicable, as it deems appropriate and it shall first be
indemnified to its satisfaction by the Purchasers, provided that unless and
until the Agent shall have received such advice, the Agent may take or refrain
from taking any action, as the Agent shall deem advisable and in the best
interests of the Purchasers. The Agent shall in all cases be fully protected in
acting, or in refraining from acting, in accordance with a request of Conduit or
the Required Financial Institutions or all of the Purchasers, as applicable, and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all the Purchasers.

        Section 11.5 Non-Reliance on Agent and Other Purchasers. Each Purchaser
expressly acknowledges that neither the Agent, nor any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates has made any
representations or warranties to it and that no act by the Agent hereafter
taken, including, without limitation, any review of the affairs of any Seller
Party, shall be deemed to constitute any representation or warranty by the
Agent. Each Purchaser represents and warrants to the Agent that it has and will,
independently and without reliance upon the Agent or any other Purchaser and
based on such documents and information as it has deemed appropriate, made its
own appraisal of and investigation into the business, operations, property,
prospects, financial and other conditions and creditworthiness of Seller and
made its own decision to enter into this Agreement, the other Transaction
Documents and all other documents related hereto or thereto.

        Section 11.6 Reimbursement and Indemnification. The Financial
Institutions agree to reimburse and indemnify the Agent and its officers,
directors, employees, representatives and agents ratably according to their Pro
Rata Shares, to the extent not paid or reimbursed by the Seller Parties (i) for
any amounts for which the Agent, acting in its capacity as Agent, is entitled to
reimbursement by the Seller Parties hereunder and (ii) for any other expenses
incurred by the Agent, in its capacity as Agent and acting on behalf of the
Purchasers, in connection with the administration and enforcement of this
Agreement and the other Transaction Documents.

        Section 11.7 Agent in its Individual Capacity. The Agent and its
Affiliates may make loans to, accept deposits from and generally engage in any
kind of business with Seller or any Affiliate of Seller as though the Agent were
not the Agent hereunder. With respect to the acquisition of Purchaser Interests
pursuant to this Agreement, the Agent shall have the same rights and powers
under this Agreement in its individual capacity as any Purchaser and may
exercise the same as though it were not the Agent, and the terms “Financial
Institution,” “Purchaser,” “Financial Institutions” and “Purchasers” shall
include the Agent in its individual capacity.

31

--------------------------------------------------------------------------------

        Section 11.8 Successor Agent. The Agent may, upon five days’ notice to
Seller and the Purchasers, and the Agent will, upon the direction of all of the
Purchasers (other than the Agent, in its individual capacity) resign as Agent.
If the Agent shall resign, then the Required Financial Institutions during such
five-day period shall appoint from among the Purchasers a successor agent. If
for any reason no successor Agent is appointed by the Required Financial
Institutions during such five-day period, then effective upon the termination of
such five day period, the Purchasers shall perform all of the duties of the
Agent hereunder and under the other Transaction Documents and Seller and the
Servicer (as applicable) shall make all payments in respect of the Aggregate
Unpaids directly to the applicable Purchasers and for all purposes shall deal
directly with the Purchasers. After the effectiveness of any retiring Agent’s
resignation hereunder as Agent, the retiring Agent shall be discharged from its
duties and obligations hereunder and under the other Transaction Documents and
the provisions of this Article XI and Article X shall continue in effect for its
benefit with respect to any actions taken or omitted to be taken by it while it
was Agent under this Agreement and under the other Transaction Documents.


ARTICLE XII.


ASSIGNMENTS; PARTICIPATIONS

        Section 12.1 Assignments.

(a)  

Seller and each Financial Institution hereby agree and consent to the complete
or partial assignment by Conduit of all or any portion of its rights under,
interest in, title to and obligations under this Agreement to the Financial
Institutions pursuant to Section 13.1 or to any other Person, and upon such
assignment, Conduit shall be released from its obligations so assigned. Further,
Seller and each Financial Institution hereby agree that any assignee of Conduit
of this Agreement or all or any of the Purchaser Interests of Conduit shall have
all of the rights and benefits under this Agreement as if the term “Conduit”
explicitly referred to such party, and no such assignment shall in any way
impair the rights and benefits of Conduit hereunder. Neither Seller nor the
Servicer shall have the right to assign its rights or obligations under this
Agreement.


(b)  

Any Financial Institution may at any time and from time to time assign to one or
more Persons (“Purchasing Financial Institutions”) all or any part of its rights
and obligations under this Agreement pursuant to an assignment agreement,
substantially in the form set forth in Exhibit VII hereto (the “Assignment
Agreement”) executed by such Purchasing Financial Institution and such selling
Financial Institution. The consent of Conduit shall be required prior to the
effectiveness of any such assignment. Each assignee of a Financial Institution
must (i) have a short-term debt rating of A-1 or better by Standard & Poor’s
Ratings Group and P-1 by Moody’s Investor Service, Inc. and (ii) agree to
deliver to the Agent, promptly following any request therefor by the Agent or
Conduit, an enforceability opinion in form and substance satisfactory to the
Agent and Conduit. Upon delivery of the executed Assignment Agreement to the
Agent, such selling Financial Institution shall be released from its obligations
hereunder to the extent of such assignment. Thereafter the Purchasing Financial
Institution shall for all purposes be a Financial Institution party to this
Agreement and shall have all the rights and obligations of a Financial
Institution under this Agreement to the same extent as if it were an original
party hereto and no further consent or action by Seller, the Purchasers or the
Agent shall be required.


32

--------------------------------------------------------------------------------

(c)  

Each of the Financial Institutions agrees that in the event that it shall cease
to have a short-term debt rating of A-1 or better by Standard & Poor’s Ratings
Group and P-1 by Moody’s Investor Service, Inc. (an “Affected Financial
Institution”), such Affected Financial Institution shall be obliged, at the
request of Conduit or the Agent, to assign all of its rights and obligations
hereunder to (x) another Financial Institution or (y) another funding entity
nominated by the Agent and acceptable to Conduit, and willing to participate in
this Agreement through the Liquidity Termination Date in the place of such
Affected Financial Institution; provided that the Affected Financial Institution
receives payment in full, pursuant to an Assignment Agreement, of an amount
equal to such Financial Institution’s Pro Rata Share of the Aggregate Capital
and Yield owing to the Financial Institutions and all accrued but unpaid fees
and other costs and expenses payable in respect of its Pro Rata Share of the
Purchaser Interests of the Financial Institutions.


        Section 12.2 Participations. Any Financial Institution may, in the
ordinary course of its business at any time sell to one or more Persons (each, a
“Participant”) participating interests in its Pro Rata Share of the Purchaser
Interests of the Financial Institutions, its obligation to pay Conduit its
Acquisition Amounts or any other interest of such Financial Institution
hereunder. Notwithstanding any such sale by a Financial Institution of a
participating interest to a Participant, such Financial Institution’s rights and
obligations under this Agreement shall remain unchanged, such Financial
Institution shall remain solely responsible for the performance of its
obligations hereunder, and Seller, Conduit and the Agent shall continue to deal
solely and directly with such Financial Institution in connection with such
Financial Institution’s rights and obligations under this Agreement. Each
Financial Institution agrees that any agreement between such Financial
Institution and any such Participant in respect of such participating interest
shall not restrict such Financial Institution’s right to agree to any amendment,
supplement, waiver or modification to this Agreement, except for any amendment,
supplement, waiver or modification described in Section 14.1(b)(i).


ARTICLE XIII.


LIQUIDITY FACILITY

        Section 13.1 Transfer to Financial Institutions. Each Financial
Institution hereby agrees, subject to Section 13.4, that immediately upon
written notice from Conduit delivered on or prior to the Liquidity Termination
Date, it shall acquire by assignment from Conduit, without recourse or warranty,
its Pro Rata Share of one or more of the Purchaser Interests of Conduit as
specified by Conduit. Each such assignment by Conduit shall be made pro rata
among all of the Financial Institutions, except for pro rata assignments to one
or more Terminating Financial Institutions pursuant to Section 13.6. Each such
Financial Institution shall, no later than 1:00 p.m. (Chicago time) on the date
of such assignment, pay in immediately available funds (unless another form of
payment is otherwise agreed between Conduit and any Financial Institution) to
the Agent at an account designated by the Agent, for the benefit of Conduit, its
Acquisition Amount. Unless a Financial Institution has notified the Agent that
it does not intend to pay its Acquisition Amount, the Agent may assume that such
payment has been made and may, but shall not be obligated to, make the amount of
such payment available to Conduit in reliance upon such assumption. Conduit
hereby sells and assigns to the Agent for the ratable benefit of the Financial
Institutions, and the Agent hereby purchases and assumes from Conduit, effective
upon the receipt by Conduit of the Conduit Transfer Price, the Purchaser
Interests of Conduit which are the subject of any transfer pursuant to this
Article XIII.

33

--------------------------------------------------------------------------------

        Section 13.2 Transfer Price Reduction Yield. If the Adjusted Liquidity
Price is included in the calculation of the Conduit Transfer Price for any
Purchaser Interest, each Financial Institution agrees that the Agent shall pay
to Conduit the Reduction Percentage of any Yield received by the Agent with
respect to such Purchaser Interest.

        Section 13.3 Payments to Conduit. In consideration for the reduction of
the Conduit Transfer Prices by the Conduit Transfer Price Reductions, effective
only at such time as the aggregate amount of the Capital of the Purchaser
Interests of the Financial Institutions equals the Conduit Residual, each
Financial Institution hereby agrees that the Agent shall not distribute to the
Financial Institutions and shall immediately remit to Conduit any Yield,
Collections or other payments received by it to be applied pursuant to the terms
hereof or otherwise to reduce the Capital of the Purchaser Interests of the
Financial Institutions.

        Section 13.4 Limitation on Commitment to Purchase from Conduit.
Notwithstanding anything to the contrary in this Agreement, no Financial
Institution shall have any obligation to purchase any Purchaser Interest from
Conduit, pursuant to Section 13.1 or otherwise, if:

(i)  

Conduit shall have voluntarily commenced any proceeding or filed any petition
under any bankruptcy, insolvency or similar law seeking the dissolution,
liquidation or reorganization of Conduit or taken any corporate action for the
purpose of effectuating any of the foregoing; or


(ii)  

involuntary proceedings or an involuntary petition shall have been commenced or
filed against Conduit by any Person under any bankruptcy, insolvency or similar
law seeking the dissolution, liquidation or reorganization of Conduit and such
proceeding or petition shall have not been dismissed.


        Section 13.5 Defaulting Financial Institutions. If one or more Financial
Institutions defaults in its obligation to pay its Acquisition Amount pursuant
to Section 13.1 (each such Financial Institution shall be called a “Defaulting
Financial Institution” and the aggregate amount of such defaulted obligations
being herein called the “Conduit Transfer Price Deficit”), then upon notice from
the Agent, each Financial Institution other than the Defaulting Financial
Institutions (a “Non-Defaulting Financial Institution”) shall promptly pay to
the Agent, in immediately available funds, an amount equal to the lesser of (x)
such Non-Defaulting Financial Institution’s proportionate share (based upon the
relative Commitments of the Non-Defaulting Financial Institutions) of the
Conduit Transfer Price Deficit and (y) the unused portion of such Non-Defaulting
Financial Institution’s Commitment. A Defaulting Financial Institution shall
forthwith upon demand pay to the Agent for the account of the Non-Defaulting
Financial Institutions all amounts paid by each Non-Defaulting Financial
Institution on behalf of such Defaulting Financial Institution, together with
interest thereon, for each day from the date a payment was made by a
Non-Defaulting Financial Institution until the date such Non-Defaulting
Financial Institution has been paid such amounts in full, at a rate per annum
equal to the Federal Funds Effective Rate plus two percent (2%). In addition,
without prejudice to any other rights that Conduit may have under applicable
law, each Defaulting Financial Institution shall pay to Conduit forthwith upon
demand, the difference between such Defaulting Financial Institution’s unpaid
Acquisition Amount and the amount paid with respect thereto by the
Non-Defaulting Financial Institutions, together with interest thereon, for each
day from the date of the Agent’s request for such Defaulting Financial
Institution’s Acquisition Amount pursuant to Section 13.1 until the date the
requisite amount is paid to Conduit in full, at a rate per annum equal to the
Federal Funds Effective Rate plus two percent (2%).

34

--------------------------------------------------------------------------------

        Section 13.6 Terminating Financial Institutions

(a)  

Each Financial Institution hereby agrees to deliver written notice to the Agent
not more than 30 Business Days and not less than 5 Business Days prior to the
Liquidity Termination Date indicating whether such Financial Institution intends
to renew its Commitment hereunder. If any Financial Institution fails to deliver
such notice on or prior to the date that is 5 Business Days prior to the
Liquidity Termination Date, such Financial Institution will be deemed to have
declined to renew its Commitment (each Financial Institution which has declined
or has been deemed to have declined to renew its Commitment hereunder, a
“Non-Renewing Financial Institution”). The Agent shall promptly notify Conduit
of each Non-Renewing Financial Institution and Conduit, in its sole discretion,
may (A) to the extent of Commitment Availability, declare that such Non-Renewing
Financial Institution’s Commitment shall, to such extent, automatically
terminate on a date specified by Conduit on or before the Liquidity Termination
Date or (B) upon one (1) Business Days’ notice to such Non-Renewing Financial
Institution assign to such Non-Renewing Financial Institution on a date
specified by Conduit its Pro Rata Share of the aggregate Purchaser Interests
then held by Conduit, subject to, and in accordance with, Section 13.1. In
addition, Conduit may, in its sole discretion, at any time (x) to the extent of
Commitment Availability, declare that any Affected Financial Institution’s
Commitment shall automatically terminate on a date specified by Conduit or (y)
assign to any Affected Financial Institution on a date specified by Conduit its
Pro Rata Share of the aggregate Purchaser Interests then held by Conduit,
subject to, and in accordance with, Section 13.1 (each Affected Financial
Institution or each Non-Renewing Financial Institution is hereinafter referred
to as a “Terminating Financial Institution”). The parties hereto expressly
acknowledge that any declaration of the termination of any Commitment, any
assignment pursuant to this Section 13.6 and the order of priority of any such
termination or assignment among Terminating Financial Institutions shall be made
by Conduit in its sole and absolute discretion.


(b)  

Upon any assignment to a Terminating Financial Institution as provided in this
Section 13.6, any remaining Commitment of such Terminating Financial Institution
shall automatically terminate. Upon reduction to zero of the Capital of all of
the Purchaser Interests of a Terminating Financial Institution (after
application of Collections thereto pursuant to Sections 2.2 and 2.3) all rights
and obligations of such Terminating Financial Institution hereunder shall be
terminated and such Terminating Financial Institution shall no longer be a
“Financial Institution” hereunder; provided, however, that the provisions of
Article X shall continue in effect for its benefit with respect to Purchaser
Interests held by such Terminating Financial Institution prior to its
termination as a Financial Institution.


35

--------------------------------------------------------------------------------


ARTICLE XIV.


MISCELLANEOUS

        Section 14.1 Waivers and Amendments.

(a)  

No failure or delay on the part of the Agent or any Purchaser in exercising any
power, right or remedy under this Agreement shall operate as a waiver thereof,
nor shall any single or partial exercise of any such power, right or remedy
preclude any other further exercise thereof or the exercise of any other power,
right or remedy. The rights and remedies herein provided shall be cumulative and
nonexclusive of any rights or remedies provided by law. Any waiver of this
Agreement shall be effective only in the specific instance and for the specific
purpose for which given.


(b)  

No provision of this Agreement may be amended, supplemented, modified or waived
except in writing in accordance with the provisions of this Section 14.1(b).
Conduit, Seller and the Agent, at the direction of the Required Financial
Institutions, may enter into written modifications or waivers of any provisions
of this Agreement, provided, however, that no such modification or waiver shall:


(i)  

without the consent of each affected Purchaser, (A) extend the Liquidity
Termination Date or the date of any payment or deposit of Collections by Seller
or the Servicer, (B) reduce the rate or extend the time of payment of Yield or
any CP Costs (or any component of Yield or CP Costs), (C) reduce any fee payable
to the Agent for the benefit of the Purchasers, (D) except pursuant to Article
XII hereof, change the amount of the Capital of any Purchaser, any Financial
Institution’s Pro Rata Share (except pursuant to Sections 13.1 or 13.5) or any
Financial Institution’s Commitment, (E) amend, modify or waive any provision of
the definition of Required Financial Institutions or this Section 14.1(b), (F)
consent to or permit the assignment or transfer by Seller of any of its rights
and obligations under this Agreement, (G) change the definition of “Eligible
Receivable,” “Loss Reserve,” “Loss Percentage,” “Dilution Reserve,” or “Yield
Reserve” or (H) amend or modify any defined term (or any defined term used
directly or indirectly in such defined term) used in clauses (A) through (G)
above in a manner that would circumvent the intention of the restrictions set
forth in such clauses; or


(ii)  

without the written consent of the then Agent, amend, modify or waive any
provision of this Agreement if the effect thereof is to affect the rights or
duties of such Agent.


Notwithstanding the foregoing, (i) without the consent of the Financial
Institutions, but with the consent of Seller, the Agent may amend this Agreement
solely to add additional Persons as Financial Institutions hereunder and (ii)
the Agent, the Required Financial Institutions and Conduit may enter into
amendments to modify any of the terms or provisions of Article XI, Article XII,
Section 14.13 or any other provision of this Agreement without the consent of
Seller, provided that such amendment has no negative impact upon Seller. Any
modification or waiver made in accordance with this Section 14.1 shall apply to
each of the Purchasers equally and shall be binding upon Seller, the Purchasers
and the Agent.

36

--------------------------------------------------------------------------------

        Section 14.2 Notices. Except as provided in this Section 14.2, all
communications and notices provided for hereunder shall be in writing (including
bank wire, telecopy or electronic facsimile transmission or similar writing) and
shall be given to the other parties hereto at their respective addresses or
telecopy numbers set forth on the signature pages hereof or at such other
address or telecopy number as such Person may hereafter specify for the purpose
of notice to each of the other parties hereto. Each such notice or other
communication shall be effective (i) if given by telecopy, upon the receipt
thereof, (ii) if given by mail, three (3) Business Days after the time such
communication is deposited in the mail with first class postage prepaid or (iii)
if given by any other means, when received at the address specified in this
Section 14.2. Seller hereby authorizes the Agent to effect purchases and Tranche
Period and Discount Rate selections based on telephonic notices made by any
Person whom the Agent in good faith believes to be acting on behalf of Seller.
Seller agrees to deliver promptly to the Agent a written confirmation of each
telephonic notice signed by an authorized officer of Seller; provided, however,
the absence of such confirmation shall not affect the validity of such notice.
If the written confirmation differs from the action taken by the Agent, the
records of the Agent shall govern absent manifest error.

        Section 14.3 Ratable Payments. If any Purchaser, whether by setoff or
otherwise, has payment made to it with respect to any portion of the Aggregate
Unpaids owing to such Purchaser (other than payments received pursuant to
Section 10.2 or 10.3) in a greater proportion than that received by any other
Purchaser entitled to receive a ratable share of such Aggregate Unpaids, such
Purchaser agrees, promptly upon demand, to purchase for cash without recourse or
warranty a portion of such Aggregate Unpaids held by the other Purchasers so
that after such purchase each Purchaser will hold its ratable proportion of such
Aggregate Unpaids; provided that if all or any portion of such excess amount is
thereafter recovered from such Purchaser, such purchase shall be rescinded and
the purchase price restored to the extent of such recovery, but without
interest.

        Section 14.4 Protection of Ownership Interests of the Purchasers.

(a)  

Seller agrees that from time to time, at its expense, it will promptly execute
and deliver all instruments and documents, and take all actions, that may be
necessary or desirable, or that the Agent may request, to perfect, protect or
more fully evidence the Purchaser Interests, or to enable the Agent or the
Purchasers to exercise and enforce their rights and remedies hereunder. At any
time after the occurrence and during the continuance of a Potential Amortization
Event, the Agent may, or the Agent may direct Seller or the Servicer to, notify
the Obligors of Receivables, at Seller’s expense, of the ownership or security
interests of the Purchasers under this Agreement and may also direct that
payments of all amounts due or that become due under any or all Receivables be
made directly to the Agent or its designee. Seller or the Servicer (as
applicable) shall, at any Purchaser’s request, withhold the identity of such
Purchaser in any such notification.


(b)  

If any Seller Party fails to perform any of its obligations hereunder, the Agent
or any Purchaser may (but shall not be required to) perform, or cause
performance of, such obligations, and the Agent’s or such Purchaser’s costs and
expenses incurred in connection therewith shall be payable by Seller as provided
in Section 10.3. Each Seller Party irrevocably authorizes the Agent at any time
and from time to time in the sole discretion of the Agent, and appoints the
Agent as its attorney-in-fact, to act on behalf of such Seller Party (i) to
execute on behalf of Seller as debtor and to file financing statements necessary
or desirable in the Agent’s sole discretion to perfect and to maintain the
perfection and priority of the interest of the Purchasers in the Receivables and
(ii) to file a carbon, photographic or other reproduction of this Agreement or
any financing statement with respect to the Receivables as a financing statement
in such offices as the Agent in its sole discretion deems necessary or desirable
to perfect and to maintain the perfection and priority of the interests of the
Purchasers in the Receivables. This appointment is coupled with an interest and
is irrevocable.


37

--------------------------------------------------------------------------------

        Section 14.5 Confidentiality.

(a)  

Each Seller Party and each Purchaser shall maintain and shall cause each of its
employees and officers to maintain the confidentiality of this Agreement and the
other confidential or proprietary information with respect to the Agent and
Conduit and their respective businesses obtained by it or them in connection
with the structuring, negotiating and execution of the transactions contemplated
herein, except that such Seller Party and such Purchaser and its officers and
employees may disclose such information to such Seller Party’s and such
Purchaser’s external accountants, financial advisors and attorneys and to any
party who has executed a confidentiality agreement containing terms consistent
with this Agreement and as required by any applicable law, regulation or order
of any judicial or administrative proceeding.


(b)  

Anything herein to the contrary notwithstanding, each Seller Party hereby
consents to the disclosure of any nonpublic information with respect to it (i)
to the Agent, the Financial Institutions or Conduit by each other, (ii) by the
Agent or the Purchasers to any prospective or actual assignee or participant of
any of them and (iii) by the Agent to any rating agency, Commercial Paper dealer
or provider of a surety, guaranty or credit or liquidity enhancement to Conduit
or any entity organized for the purpose of purchasing, or making loans secured
by, financial assets for which Bank One acts as the administrative agent and to
any officers, directors, employees, outside accountants and attorneys of any of
the foregoing, provided each such Person is informed of the confidential nature
of such information. In addition, the Purchasers and the Agent may disclose any
such nonpublic information pursuant to any law, rule, regulation, direction,
request or order of any judicial, administrative or regulatory authority or
proceedings (whether or not having the force or effect of law).


        Section 14.6 Bankruptcy Petition. Seller, the Servicer, the Agent and
each Financial Institution hereby covenants and agrees that, prior to the date
that is one year and one day after the payment in full of all outstanding senior
indebtedness of Conduit, it will not institute against, or join any other Person
in instituting against, Conduit any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or other similar proceeding under the laws
of the United States or any state of the United States.

        Section 14.7 Limitation of Liability. Except with respect to any claim
arising out of the willful misconduct or gross negligence of Conduit, the Agent
or any Financial Institution, no claim may be made by any Seller Party or any
other Person against Conduit, the Agent or any Financial Institution or their
respective Affiliates, directors, officers, employees, attorneys or agents for
any special, indirect, consequential or punitive damages in respect of any claim
for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement, or any act, omission
or event occurring in connection therewith; and each Seller Party hereby waives,
releases, and agrees not to sue upon any claim for any such damages, whether or
not accrued and whether or not known or suspected to exist in its favor.

38

--------------------------------------------------------------------------------

        Section 14.8 CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF
THE STATE OF ILLINOIS.

        Section 14.9 CONSENT TO JURISDICTION. EACH SELLER PARTY HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL OR ILLINOIS STATE COURT SITTING IN CHICAGO, ILLINOIS IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED
BY SUCH PERSON PURSUANT TO THIS AGREEMENT AND EACH SELLER PARTY HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.
NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE AGENT OR ANY PURCHASER TO BRING
PROCEEDINGS AGAINST ANY SELLER PARTY IN THE COURTS OF ANY OTHER JURISDICTION.
ANY JUDICIAL PROCEEDING BY ANY SELLER PARTY AGAINST THE AGENT OR ANY PURCHASER
OR ANY AFFILIATE OF THE AGENT OR ANY PURCHASER INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH SELLER PARTY PURSUANT TO THIS
AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN CHICAGO, ILLINOIS.

        Section 14.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES
TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT
OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY
SELLER PARTY PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED
HEREUNDER OR THEREUNDER.

        Section 14.11 Integration; Binding Effect; Survival of Terms.

(a)  

This Agreement and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.


(b)  

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns (including any
trustee in bankruptcy). This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms and
shall remain in full force and effect until terminated in accordance with its
terms; provided, however, that the rights and remedies with respect to (i) any
breach of any representation and warranty made by any Seller Party pursuant to
Article V, (ii) the indemnification and payment provisions of Article X, and
Sections 14.5 and 14.6 shall be continuing and shall survive any termination of
this Agreement.


39

--------------------------------------------------------------------------------

        Section 14.12 Counterparts; Severability; Section References. This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same Agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.

        Section 14.13 Bank One Roles. Each of the Financial Institutions
acknowledges that Bank One acts, or may in the future act, (i) as administrative
agent for Conduit or any Financial Institution, (ii) as issuing and paying agent
for the Commercial Paper, (iii) to provide credit or liquidity enhancement for
the timely payment for the Commercial Paper and (iv) to provide other services
from time to time for Conduit or any Financial Institution (collectively, the
“Bank One Roles”). Without limiting the generality of this Section 14.13, each
Financial Institution hereby acknowledges and consents to any and all Bank One
Roles and agrees that in connection with any Bank One Role, Bank One may take,
or refrain from taking, any action that it, in its discretion, deems
appropriate, including, without limitation, in its role as administrative agent
for Conduit, and the giving of notice to the Agent of a mandatory purchase
pursuant to Section 13.1.

        Section 14.14 Characterization.

(a)  

It is the intention of the parties hereto that each purchase hereunder shall
constitute and be treated as an absolute and irrevocable sale, which purchase
shall provide the applicable Purchaser with the full benefits of ownership of
the applicable Purchaser Interest. Except as specifically provided in this
Agreement, each sale of a Purchaser Interest hereunder is made without recourse
to Seller; provided, however, that (i) Seller shall be liable to each Purchaser
and the Agent for all representations, warranties, covenants and indemnities
made by Seller pursuant to the terms of this Agreement, and (ii) such sale does
not constitute and is not intended to result in an assumption by any Purchaser
or the Agent or any assignee thereof of any obligation of Seller or any
Originator or any other person arising in connection with the Receivables, the
Related Security, or the related Contracts, or any other obligations of Seller
or any Originator.


40

--------------------------------------------------------------------------------

(b)  

In addition to any ownership interest which the Agent may from time to time
acquire pursuant hereto, Seller hereby grants to the Agent for the ratable
benefit of the Purchasers a valid and perfected security interest in all of
Seller’s right, title and interest in, to and under all Receivables now existing
or hereafter arising, the Collections, each Lock-Box, each Collection Account,
all Related Security, all other rights and payments relating to such
Receivables, and all proceeds of any thereof prior to all other liens on and
security interests therein to secure the prompt and complete payment of the
Aggregate Unpaids. The Agent and the Purchasers shall have, in addition to the
rights and remedies that they may have under this Agreement, all other rights
and remedies provided to a secured creditor under the UCC and other applicable
law, which rights and remedies shall be cumulative.



[SIGNATURE PAGE FOLLOWS]

41

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed and delivered by their duly authorized officers as of the date hereof.

    SUPERIOR COMMERCE LLC     By: /S/ Christopher Wilson Name:   Christopher
Wilson Title:   President   Address:   c/o SCP Property Co.     2325-B
Renaissance Drive, Suite 10     Las Vegas, NV 89119   With a copy to:   Jeff
Nichols     Jones, Walker, Waechter, Poitevent,     Carrere & Denegre, L.L.P.
Fax:   (281) 296-5910


    SCP DISTRIBUTORS LLC     By: /S/ Craig K. Hubbard Name:   Craig K. Hubbard
Title:   Secretary   Address:   109 Northpark Blvd., 4th Floor     Covington, LA
70433   With a copy to:   Jeff Nichols     Jones, Walker, Waechter, Poitevent,  
  Carrere & Denegre, L.L.P. Fax:   (281) 296-5910

[Signature Page to Receivables Purchase Agreement]

--------------------------------------------------------------------------------

    JUPITER SECURITIZATION CORPORATION     By: /S/ GEORGE S. WILKINS    
Authorized Signatory   Address:   c/o Bank One, NA (Main Office Chicago), as
Agent     Asset Backed Finance     Suite IL1-0079, 1-19     1 Bank One Plaza    
Chicago, Illinois 60670-0079 Fax:   (312) 732-1844


    BANK ONE, NA (MAIN OFFICE CHICAGO), as a Financial Institution and as Agent
    By: /S/ GEORGE S. WILKINS Name:   George S. Wilkins Title:  
Director,Capital Markets   Address:   Bank One, NA (Main Office Chicago)    
Asset Backed Finance     Suite IL1-0596, 1-21     1 Bank One Plaza     Chicago,
Illinois 60670-0596 Fax:   (312) 732-4487

[Signature Page to Receivables Purchase Agreement]

--------------------------------------------------------------------------------


EXHIBIT I


DEFINITIONS

        As used in this Agreement, the following terms shall have the following
meanings (such meanings to be equally applicable to both the singular and plural
forms of the terms defined):

         “Accrual Period” means each calendar month, provided that the initial
Accrual Period hereunder means the period from (and including) the date of the
initial purchase hereunder to (and including) the last day of the calendar month
thereafter.

         “Acquisition Amount” means, on the date of any purchase from Conduit of
one or more Purchaser Interests pursuant to Section 13.1, with respect to each
Financial Institution, the lesser of (a) such Financial Institution’s Pro Rata
Share of the sum of (i) the lesser of (A) the Adjusted Liquidity Price of each
such Purchaser Interest and (B) the Capital of each such Purchaser Interest and
(ii) all accrued and unpaid CP Costs for each such Purchaser Interest and (b)
such Financial Institution’s unused Commitment.

         “Adjusted Liquidity Price” means an amount equal to:

        RI [(i) DC + (ii)[NDR/1+(.50 x 8)]]

      where:

        RI = the undivided percentage interest evidenced by such Purchaser
Interest.

      DC = the Deemed Collections.

        NDR = the Outstanding Balance of all Receivables as to which any
payment, or part thereof, has not remained unpaid for 121 days or more from the
original due date for such payment.

Each of the foregoing shall be determined from the most recent Monthly Report
received from the Servicer.

         “Adverse Claim” means a lien, security interest, charge or encumbrance,
or other right or claim in, of or on any Person’s assets or properties in favor
of any other Person.

         “Affected Financial Institution” has the meaning specified in Section
12.1(c).

1

--------------------------------------------------------------------------------

         “Affiliate” means, with respect to any Person, any other Person
directly or indirectly controlling, controlled by, or under direct or indirect
common control with, such Person or any Subsidiary of such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities of the controlled Person or possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of the controlled Person, whether through ownership of
stock, by contract or otherwise.

         “Agent” has the meaning set forth in the preamble to this Agreement.

         “Aggregate Capital” means, on any date of determination, the aggregate
amount of Capital of all Purchaser Interests outstanding on such date.

         “Aggregate Reduction” has the meaning specified in Section 1.3.

         “Aggregate Reserves” means, on any date of determination, the greater
of (a) the sum of the Loss Reserve, the Yield Reserve and the Dilution Reserve
and (b) $12,000,000.

         “Aggregate Unpaids” means, at any time, an amount equal to the sum of
all accrued and unpaid fees under the Fee Letter, CP Costs, Yield, Aggregate
Capital and all other unpaid Obligations (whether due or accrued) at such time.

         “Agreement” means this Receivables Purchase Agreement, as it may be
amended or modified and in effect from time to time.

         “Amortization Date” means the earliest to occur of (i) the day on which
any of the conditions precedent set forth in Section 6.2 are not satisfied, (ii)
the Business Day immediately prior to the occurrence of an Amortization Event
set forth in Section 9.1(d)(ii), (iii) the Business Day specified in a written
notice from the Agent following the occurrence of any other Amortization Event,
and (iv) the date which is 10 Business Days after the Agent’s receipt of written
notice from Seller that it wishes to terminate the facility evidenced by this
Agreement.

         “Amortization Event” has the meaning specified in Article IX.

         “Assignment Agreement” has the meaning set forth in Section 12.1(b).

         “Authorized Officer” means, with respect to any Person, its president,
corporate controller, treasurer or chief financial officer.

         “Bank One” means Bank One, NA (Main Office Chicago) in its individual
capacity and its successors.

2

--------------------------------------------------------------------------------

         “Broken Funding Costs” means for any Purchaser Interest which: (i) has
its Capital reduced without compliance by Seller with the notice requirements
hereunder or (ii) does not become subject to an Aggregate Reduction following
the delivery of any Reduction Notice or (iii) is assigned under Article XIII or
terminated prior to the date on which it was originally scheduled to end; an
amount equal to the excess, if any, of (A) the CP Costs or Yield (as applicable)
that would have accrued during the remainder of the Tranche Periods or the
tranche periods for Commercial Paper determined by the Agent to relate to such
Purchaser Interest (as applicable) subsequent to the date of such reduction,
assignment or termination (or in respect of clause (ii) above, the date such
Aggregate Reduction was designated to occur pursuant to the Reduction Notice) of
the Capital of such Purchaser Interest if such reduction, assignment or
termination had not occurred or such Reduction Notice had not been delivered,
over (B) the sum of (x) to the extent all or a portion of such Capital is
allocated to another Purchaser Interest, the amount of CP Costs or Yield
actually accrued during the remainder of such period on such Capital for the new
Purchaser Interest, and (y) to the extent such Capital is not allocated to
another Purchaser Interest, the income, if any, actually received during the
remainder of such period by the holder of such Purchaser Interest from investing
the portion of such Capital not so allocated. In the event that the amount
referred to in clause (B) exceeds the amount referred to in clause (A), the
relevant Purchaser or Purchasers agree to pay to Seller the amount of such
excess. All Broken Funding Costs shall be due and payable hereunder upon demand.

         “Business Day” means any day on which banks are not authorized or
required to close in New York, New York or Chicago, Illinois and The Depository
Trust Company of New York is open for business, and, if the applicable Business
Day relates to any computation or payment to be made with respect to the LIBO
Rate, any day on which dealings in dollar deposits are carried on in the London
interbank market.

         “Capital” of any Purchaser Interest means, at any time, (A) the
Purchase Price of such Purchaser Interest, minus (B) the sum of the aggregate
amount of Collections and other payments received by the Agent which in each
case are applied to reduce such Capital in accordance with the terms and
conditions of this Agreement; provided that such Capital shall be restored (in
accordance with Section 2.5) in the amount of any Collections or other payments
so received and applied if at any time the distribution of such Collections or
payments are rescinded, returned or refunded for any reason.

         “Capitalized Lease” of a Person means any lease of property by such
Person as lessee which would be capitalized on a balance sheet of such Person
prepared in accordance with GAAP.

         “Capitalized Lease Obligations” of a Person means the amount of the
obligations of such Person under Capitalized Leases which would be shown as a
liability on a balance sheet of such Person prepared in accordance with GAAP.

         “Change of Control” means the (i) acquisition by any Person, or two or
more Persons acting in concert, of beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934) of 20% or more of the outstanding shares of voting stock
of any Seller Party, (ii) failure of the Parent to own, directly or indirectly,
100% of Distributors, and (iii) failure of Distributors to own, directly or
indirectly, 100% of the Seller.

3

--------------------------------------------------------------------------------

         “Charged-Off Receivable” means a Receivable: (i) as to which the
Obligor thereof has taken any action, or suffered any event to occur, of the
type described in Section 9.1(d) (as if references to Seller Party therein refer
to such Obligor); (ii) as to which the Obligor thereof, if a natural person, is
deceased, (iii) which, consistent with the Credit and Collection Policy, would
be written off Seller’s books as uncollectible, or (iv) which has been
identified by Seller as uncollectible.

         “Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

         “Collection Account” means each concentration account, depositary
account, lock-box account, or similar account in which any Collections are
collected or deposited and which is listed on Exhibit IV.

         “Collection Account Agreement” means an agreement substantially in the
form of Exhibit VI among the applicable Originator, Seller, the Agent and a
Collection Bank.

         “Collection Bank” means, at any time, any of the banks holding one or
more Collection Accounts.

         “Collection Notice” means a notice, in substantially the form of Annex
A to Exhibit VI, from the Agent to a Collection Bank.

         “Collections” means, with respect to any Receivable, all cash
collections and other cash proceeds in respect of such Receivable, including,
without limitation, all yield, Finance Charges or other related amounts accruing
in respect thereof and all cash proceeds of Related Security with respect to
such Receivable.

         “Commercial Paper” means promissory notes of Conduit issued by Conduit
in the commercial paper market.

        “Commitment” means, for each Financial Institution, the commitment of
such Financial Institution to purchase Purchaser Interests from (i) Seller and
(ii) Conduit, in an amount not to exceed (i) in the aggregate, the amount set
forth opposite such Financial Institution’s name on Schedule A to this
Agreement, as such amount may be modified in accordance with the terms hereof
(including, without limitation, any termination of Commitments pursuant to
Section 13.6 hereof) and (ii) with respect to any individual purchase hereunder,
its Pro Rata Share of the Purchase Price therefor.

         “Commitment Availability” means at any time the positive difference (if
any) between (a) an amount equal to the aggregate amount of the Commitments
minus an amount equal to 2% of such aggregate Commitments at such time minus (b)
the Aggregate Capital at such time.

         “Concentration Limit” means, at any time, for any Obligor, an amount
equal to 2%, multiplied by the Outstanding Balance of all Eligible Receivables
or such other amount (a “Special Concentration Limit”) for such Obligor
designated by the Agent; provided, that in the case of an Obligor and any
Affiliate of such Obligor, the Concentration Limit shall be calculated as if
such Obligor and such Affiliate are one Obligor; and provided, further, that
Conduit or the Required Financial Institutions may, upon not less than three
Business Days’ notice to Seller, cancel any Special Concentration Limit.

         “Conduit” has the meaning set forth in the preamble to this Agreement.

         “Conduit Residual” means the sum of the Conduit Transfer Price
Reductions.

4

--------------------------------------------------------------------------------

         “Conduit Transfer Price” means, with respect to the assignment by
Conduit of one or more Purchaser Interests to the Agent for the benefit of one
or more of the Financial Institutions pursuant to Section 13.1, the sum of (i)
the lesser of (a) the Capital of each such Purchaser Interest and (b) the
Adjusted Liquidity Price of each such Purchaser Interest and (ii) all accrued
and unpaid CP Costs for each such Purchaser Interest.

         “Conduit Transfer Price Deficit” has the meaning set forth in Section
13.5.

         “Conduit Transfer Price Reduction” means in connection with the
assignment of a Purchaser Interest by Conduit to the Agent for the benefit of
the Financial Institutions, the positive difference (if any) between (i) the
Capital of such Purchaser Interest and (ii) the Adjusted Liquidity Price for
such Purchaser Interest.

         “Consolidated EBITDA” means Consolidated Net Income plus, to the extent
deducted from revenues in determining Consolidated Net Income, (i) Consolidated
Interest Expense, (ii) expense for Taxes paid or accrued, (iii) depreciation,
(iv) amortization and (v) extraordinary losses incurred other than in the
ordinary course of business, minus, to the extent included in Consolidated Net
Income, extraordinary gains realized other than in the ordinary course of
business, all calculated for the Borrower and its Subsidiaries on a consolidated
basis.

         “Consolidated EBITR” means Consolidated Net Income plus, to the extent
deducted from revenues in determining Consolidated Net Income, (i) Consolidated
Interest Expense, (ii) expenses for Taxes paid or accrued, (iii) Consolidated
Rentals, and (iv) extraordinary losses incurred other than in the ordinary
course of business, minus, to the extent included in Consolidated Net Income,
extraordinary gains realized other than in the ordinary course of business, all
calculated for SCP Pool and its Subsidiaries on a consolidated basis.

         “Consolidated Indebtedness” means at any time the Indebtedness of SCP
Pool and its Subsidiaries calculated on a consolidated basis as of such time.

         “Consolidated Interest Expense” means, with reference to any period,
the interest expense of SCP Pool and its Subsidiaries calculated on a
consolidated basis for such period.

         “Consolidated Net Income” means, with reference to any period, the net
income (or loss) of SCP Pool and its Subsidiaries calculated on a consolidated
basis for such period.

         “Consolidated Net Worth” means at any time the stockholders’ equity of
SCP Pool and its Subsidiaries calculated on a consolidated basis as of such
time.

         “Consolidated Rentals” means, with reference to any period, the Rentals
of SCP Pool and its Subsidiaries calculated on a consolidated basis for such
period.

         “Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or application for a letter of credit.

5

--------------------------------------------------------------------------------

         “Contract” means, with respect to any Receivable, any and all
instruments, agreements, invoices or other writings pursuant to which such
Receivable arises or which evidences such Receivable.

         “CP Costs” means, for each day, the sum of (i) discount or yield
accrued on Pooled Commercial Paper on such day, plus (ii) any and all accrued
commissions in respect of placement agents and Commercial Paper dealers, and
issuing and paying agent fees incurred, in respect of such Pooled Commercial
Paper for such day, plus (iii) other costs associated with funding small or
odd-lot amounts with respect to all receivable purchase facilities which are
funded by Pooled Commercial Paper for such day, minus (iv) any accrual of income
net of expenses received on such day from investment of collections received
under all receivable purchase facilities funded substantially with Pooled
Commercial Paper, minus (v) any payment received on such day net of expenses in
respect of Broken Funding Costs related to the prepayment of any Purchaser
Interest of Conduit pursuant to the terms of any receivable purchase facilities
funded substantially with Pooled Commercial Paper. In addition to the foregoing
costs, if Seller shall request any Incremental Purchase during any period of
time determined by the Agent in its sole discretion to result in incrementally
higher CP Costs applicable to such Incremental Purchase, the Capital associated
with any such Incremental Purchase shall, during such period, be deemed to be
funded by Conduit in a special pool (which may include capital associated with
other receivable purchase facilities) for purposes of determining such
additional CP Costs applicable only to such special pool and charged each day
during such period against such Capital.

         “Credit and Collection Policy” means Seller’s credit and collection
policies and practices relating to Contracts and Receivables existing on the
date hereof and summarized in Exhibit VIII hereto, as modified from time to time
in accordance with this Agreement.

         “Days Sales Outstanding Ratio” means the product of (a) the aggregate
Outstanding Balance of all Receivables at such date divided by the aggregate
gross sales generated by the Originators during the then most recently ended
calendar month, (b) 30.

         “Deemed Collections” means the aggregate of all amounts Seller shall
have been deemed to have received as a Collection of a Receivable. Seller shall
be deemed to have received a Collection in full of a Receivable if at any time
(i) the Outstanding Balance of any such Receivable is either (x) reduced as a
result of any defective or rejected goods or services, any discount or any
adjustment or otherwise by Seller (other than cash Collections on account of the
Receivables) or (y) reduced or canceled as a result of a setoff in respect of
any claim by any Person (whether such claim arises out of the same or a related
transaction or an unrelated transaction) or (ii) any of the representations or
warranties in Article V are no longer true with respect to any Receivable.
Deemed Collections shall not include any prompt pay discounts paid by any
Originator.

6

--------------------------------------------------------------------------------

         “Default Fee” means with respect to any amount due and payable by
Seller in respect of any Aggregate Unpaids, an amount equal to the greater of
(i) $1000 and (ii) interest on any such unpaid Aggregate Unpaids at a rate per
annum equal to 2% above the Prime Rate.

         “Default Ratio” means, as of the last day of any calendar month, a
percentage equal to (i) the sum of (A) the aggregate Outstanding Balance of all
Receivables as of the close of business of the Servicer at such date as to which
any payment, or part thereof, remains unpaid for a period of between 91 and 120
days after the original due date for such payment, and (B) without duplication
of any Receivables in clause (A), such Receivables which constitute Charged-Off
Receivables occurring prior to 120 days after the original due date for such
payment, divided by (ii) the aggregate gross sales generated by the Originators
in the complete calendar month four months prior to the current calendar month.

         “Default Trigger Ratio” means, as of the last day of any calendar
month, a percentage equal to (i) the sum of (A) the aggregate Outstanding
Balance of all Receivables as of the close of business of the Servicer at such
date as to which any payment, or part thereof, remains unpaid for a period of
between 91 and 120 days after the original due date for such payment, and (B)
without duplication of any Receivables in clause (A), such Receivables which
constitute Charged-Off Receivables divided by (ii) the aggregate gross sales
generated by the Originators in the complete calendar month four months prior to
the current calendar month.

         “Defaulted Receivable” means a Receivable as to which any payment, or
part thereof, remains unpaid for more than 90 days from the original due date
for such payment.

         “Defaulting Financial Institution” has the meaning set forth in Section
13.5.

         “Delinquency Ratio” means, at any time, a percentage equal to (i) the
aggregate Outstanding Balance of all Receivables that were Delinquent
Receivables at such time divided by (ii) the aggregate Outstanding Balance of
all Receivables at such time.

         “Delinquent Receivable” means a Receivable as to which any payment, or
part thereof, remains unpaid for 61 days or more from the original due date for
such payment or a Receivable as to which any payment, or part thereof, remains
unpaid for 150 days or more from the original invoice date of such Receivable.

         “Designated Obligor” means an Obligor indicated by the Agent to Seller
in writing pursuant to a determination by the Agent made on a reasonable basis
based on credit standards consistently applied.

         “Dilution Horizon Ratio” means, at any time, a percentage equal to (i)
the aggregate gross sales generated by the Originators during the months most
recently ended divided by (ii) the aggregate Outstanding Balance of total
Receivables which are not Delinquent Receivables as of the close of business of
the Servicer at such date.

         “Dilution Ratio” means, at any time, a percentage equal to (i) the
aggregate amount of Dilutions which occurred during the complete calendar month
period then most recently ended, divided by (ii) the aggregate gross sales which
occurred during the complete calendar month period then most recently ended.

7

--------------------------------------------------------------------------------

         “Dilution Reserve” means, on any date, an amount equal to the product
of (i) the greater of (a) 12% and (b) the Dilution Reserve Percentage,
multiplied by (ii) the product of (a) the Dilution Horizon Ratio times (b) the
Net Receivables Balance as of the close of business of the Servicer on such
date.

         “Dilution Reserve Percentage” means, at any time, a percentage equal
to:

      [(2.0xED)] + (DS-ED)xDS/ED

      where:

        ED = the twelve month rolling average Dilution Ratio.

        DS = the highest three month rolling average Dilution Ratio, as
applicable, during the immediately preceding twelve calendar month period.

         “Dilutions” means, at any time, the aggregate amount of reductions or
cancellations described in clause (i) of the definition of “Deemed Collections”.

         “Discount Rate” means, the LIBO Rate or the Prime Rate, as applicable,
with respect to each Purchaser Interest of the Financial Institutions.

         “Eligible Receivable” means, at any time, a Receivable:

(i)  

the Obligor of which (a) if a natural person, is a resident of the United States
or, if a corporation or other business organization, is organized under the laws
of the United States or any political subdivision thereof and has its chief
executive office in the United States; (b) is not an Affiliate of any of the
parties hereto; (c) is not a Designated Obligor; and (d) is not a government or
a governmental subdivision or agency which is subject to the Federal Assignment
of Claims Act or similar statute restricting the pledge, sale or transfer of a
Receivable or Related Security,


(ii)  

the Obligor of which is not the Obligor of any Charged-Off Receivable,


(iii)  

which is not a Charged-Off Receivable, a Defaulted Receivable or a Delinquent
Receivable,


(iv)  

which by its terms is due and payable within 30 days of the original billing
date therefor (provided that up to (a) 40% of the total Outstanding Balance of
Eligible Receivables from December of each year through April of the next
succeeding year and (b) 10% of the total Outstanding Balance of Eligible
Receivables at all other times may consist of Receivables which by their terms
are due and payable within 90 days of the original billing date thereof) and has
not had its payment terms extended,


(v)  

which is an “account” within the meaning of Section 9-102 of the UCC of all
applicable jurisdictions,


8

--------------------------------------------------------------------------------

(vi)  

which is denominated and payable only in United States dollars in the United
States,


(vii)  

which arises under a Contract in substantially the form of one of the form
contracts set forth on Exhibit IX hereto or otherwise approved by the Agent in
writing, which, together with such Receivable, is in full force and effect and
constitutes the legal, valid and binding obligation of the related Obligor
enforceable against such Obligor in accordance with its terms subject to no
offset, counterclaim or other defense,


(viii)  

which arises under a Contract which (A) does not require the Obligor under such
Contract to consent to the transfer, sale or assignment of the rights and duties
of the applicable Originator or any of its assignees under such Contract and (B)
does not contain a confidentiality provision that purports to restrict the
ability of any Purchaser to exercise its rights under this Agreement, including,
without limitation, its right to review the Contract,


(ix)  

which arises under a Contract that contains an obligation to pay a specified sum
of money, contingent only upon the sale of goods or the provision of services by
any Originator,


(x)  

which, together with the Contract related thereto, does not contravene any law,
rule or regulation applicable thereto (including, without limitation, any law,
rule and regulation relating to truth in lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy) and with respect to which no part of the Contract related thereto is in
violation of any such law, rule or regulation,


(xi)  

which satisfies all applicable requirements of the Credit and Collection Policy,


(xii)  

which was generated in the ordinary course of the related Originator’s business,


(xiii)  

which arises solely from the sale of goods or the provision of services to the
related Obligor by the related Originator, and not by any other Person (in whole
or in part),


(xiv)  

as to which the Agent has not notified Seller that the Agent has determined that
such Receivable or class of Receivables is not reasonably acceptable as an
Eligible Receivable, including, without limitation, because such Receivable
arises under a Contract (other than Contracts substantially in the form included
in Exhibit IX) that is not reasonably acceptable to the Agent,


(xv)  

which is not subject to any right of rescission, set-off, counterclaim, any
other defense (including defenses arising out of violations of usury laws) of
the applicable Obligor against the related Originator or any other Adverse
Claim, and the Obligor thereon holds no right as against such Originator to
cause such Originator to repurchase the goods or merchandise the sale of which
shall have given rise to such Receivable (except with respect to sale discounts
effected pursuant to the Contract, or defective goods returned in accordance
with the terms of the Contract),


9

--------------------------------------------------------------------------------

(xvi)  

as to which the related Originator has satisfied and fully performed all
obligations on its part with respect to such Receivable required to be fulfilled
by it, and no further action is required to be performed by any Person with
respect thereto other than payment thereon by the applicable Obligor,


(xvii)  

all right, title and interest to and in which has been validly transferred by
the related Originator directly to Seller under and in accordance with the
Receivables Sale Agreement, and Seller has good and marketable title thereto
free and clear of any Adverse Claim,


(xviii)  

for which, as of the end of the most recent calendar month Defaulted Receivables
of the related Obligor do not exceed 25% of the Outstanding Balance of all such
Obligor’s Receivables; and


(xix)  

which has not been paid by its original due date and has been placed on a
payment plan consistent with the Credit and Collection Policy.


         “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

         “Excluded Taxes” means, in the case of each Purchaser or applicable
Lending Installation and the Agent, taxes imposed on its overall net income, and
franchise taxes imposed on it, by (i) the jurisdiction under the laws of which
such Purchaser or the Agent is incorporated or organized or (ii) the
jurisdiction in which the Agent’s or such Purchaser’s principal executive office
or such Purchaser’s applicable Lending Installation is located.

         “Expected Dilution” means an amount equal to the 12 month rolling
average Dilution Ratio.

         “Facility Termination Date” means the earliest of (i) March 25, 2004,
(ii) the Liquidity Termination Date and (iii) the Amortization Date.

         “Federal Bankruptcy Code” means Title 11 of the United States Code
entitled “Bankruptcy,” as amended and any successor statute thereto.

         “Federal Funds Effective Rate” means, for any period, a fluctuating
interest rate per annum for each day during such period equal to (a) the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers, as
published for such day (or, if such day is not a Business Day, for the preceding
Business Day) by the Federal Reserve Bank of New York in the Composite Closing
Quotations for U.S. Government Securities; or (b) if such rate is not so
published for any day which is a Business Day, the average of the quotations at
approximately 10:30 a.m. (Chicago time) for such day on such transactions
received by the Agent from three federal funds brokers of recognized standing
selected by it.

         “Fee Letter” means that certain letter agreement dated as of the date
hereof among Seller, each Originator and the Agent, as it may be amended or
modified and in effect from time to time.

10

--------------------------------------------------------------------------------

         “Finance Charges” means, with respect to a Contract, any finance,
interest, late payment charges or similar charges owing by an Obligor pursuant
to such Contract.

         “Financial Contract” of a Person means (i) any exchange-traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics, or (ii) any Rate Management
Transaction.

         “Financial Institutions” has the meaning set forth in the preamble in
this Agreement.

         “Funding Agreement” means this Agreement and any agreement or
instrument executed by any Funding Source with or for the benefit of Conduit.

         “Funding Source” means (i) any Financial Institution or (ii) any
insurance company, bank or other funding entity providing liquidity, credit
enhancement or back-up purchase support or facilities to Conduit.

         “GAAP” means generally accepted accounting principles in effect in the
United States of America as of the date of this Agreement.

         “Incremental Purchase” means a purchase of one or more Purchaser
Interests which increases the total outstanding Aggregate Capital hereunder.

         “Indebtedness” of a Person means, without duplication, such Person’s
(i) obligations for borrowed money, (ii) obligations representing the deferred
purchase price of property or services (other than accounts payable arising in
the ordinary course of such Person’s business payable on terms customary in the
trade), (iii) obligations, whether or not assumed, secured by liens on or
payable out of the proceeds or production from, property now or hereafter owned
or acquired by such Person, (iv) obligations which are evidenced by notes,
acceptances, or other instruments, (v) obligations of such Person to purchase
securities or other property arising out of or in connection with the sale of
the same or substantially similar securities or property, (vi) Capitalized Lease
Obligations, (vii) Contingent Obligations, (viii) Net Mark-to-Market Exposure
under Rate Management Transactions and other Financial Contracts,
(ix) Off-Balance Sheet Liabilities, (x) obligations under Letters of Credit,
contingent or otherwise, (xi) liabilities in respect of unfunded vested benefits
under plans covered by Title IV of ERISA, and (xii) any other obligation for
borrowed money or other financial accommodation which in accordance with GAAP
would be shown as a liability on the consolidated balance sheet of such Person.

         “Independent Director” shall mean a member of the Board of Directors of
Seller who is not at such time, and has not been at any time during the
preceding five (5) years, (A) a director, officer, employee or affiliate of
Seller, any Originator, or any of their respective Subsidiaries or Affiliates,
or (B) the beneficial owner (at the time of such individual’s appointment as an
Independent Director or at any time thereafter while serving as an Independent
Director) of any of the outstanding common shares of Seller, any Originator, or
any of their respective Subsidiaries or Affiliates, having general voting
rights;

         “Intercreditor Agreement” means that certain Intercreditor Agreement
dated as of the date hereof by and between the Agent, on behalf of the
Purchaser, and Bank One, NA as administrative agent under the Parent Credit
Agreement.

         “Lending Installation” means, with respect to a Purchaser or the Agent,
the office, branch, Subsidiary or Affiliate of such Purchaser or the Agent
listed on the signature pages hereof.

         “Letter of Credit” of a Person means a letter of credit or similar
instrument which is issued upon the application of such Person or upon which
such Person is an account party or for which such Person is in any way liable.

         “Leverage Ratio” means, as of any date of calculation, the ratio of
(i) Consolidated Indebtedness outstanding on such date to (ii) Consolidated
EBITDA for the then most recently ended 12 month period.

         “LIBO Rate” means the rate per annum equal to the sum of (i) (a) the
applicable British Bankers’ Association Interest Settlement Rate for deposits in
U.S. dollars appearing on Reuters Screen FRBD as of 11:00 a.m. (London time) two
Business Days prior to the first day of the relevant Tranche Period, and having
a maturity equal to such Tranche Period, provided that, (i) if Reuters Screen
FRBD is not available to the Agent for any reason, the applicable LIBO Rate for
the relevant Tranche Period shall instead be the applicable British Bankers’
Association Interest Settlement Rate for deposits in U.S. dollars as reported by
any other generally recognized financial information service as of 11:00 a.m.
(London time) two Business Days prior to the first day of such Tranche Period,
and having a maturity equal to such Tranche Period, and (ii) if no such British
Bankers’ Association Interest Settlement Rate is available to the Agent, the
applicable LIBO Rate for the relevant Tranche Period shall instead be the rate
determined by the Agent to be the rate at which Bank One offers to place
deposits in U.S. dollars with first-class banks in the London interbank market
at approximately 11:00 a.m. (London time) two Business Days prior to the first
day of such Tranche Period, in the approximate amount to be funded at the LIBO
Rate and having a maturity equal to such Tranche Period, divided by (b) one
minus the maximum aggregate reserve requirement (including all basic,
supplemental, marginal or other reserves) which is imposed against the Agent in
respect of Eurocurrency liabilities, as defined in Regulation D of the Board of
Governors of the Federal Reserve System as in effect from time to time
(expressed as a decimal), applicable to such Tranche Period plus (ii) 2.00% per
annum. The LIBO Rate shall be rounded, if necessary, to the next higher 1/16 of
1%.

         “Liquidity Termination Date” means March 25, 2004.

         “Lock-Box” means each locked postal box with respect to which a bank
who has executed a Collection Account Agreement has been granted exclusive
access for the purpose of retrieving and processing payments made on the
Receivables and which is listed on Exhibit IV.

         “Loss Horizon Ratio” means, as of the last day of a calendar month, a
percentage equal to (i) aggregate gross sales generated by the Originators
during the three calendar months then ending on such date, divided by (ii) the
aggregate Outstanding Balance of total Receivables which are not Delinquent
Receivables as of the close of business of the Servicer on such date.

11

--------------------------------------------------------------------------------

         “Loss Percentage” means, at any time, the greater of (i) two (2) times
the product of (a) the Loss Ratio times (b) the Loss Horizon Ratio or (ii) 8%.

         “Loss Ratio” means the highest three month rolling average Default
Ratio during the preceding twelve calendar months.

         “Loss Reserve” means, on any date, an amount equal to the Loss
Percentage multiplied by the Net Receivables Balance as of the close of business
of the Servicer on such date.

         “Material Adverse Effect” means a material adverse effect on (i) the
financial condition or operations of any Seller Party and its Subsidiaries taken
as a whole, (ii) the ability of any Seller Party to perform its obligations
under this Agreement or the Performance Guarantor to perform its obligations
under the Performance Undertaking, (iii) the legality, validity or
enforceability of this Agreement or any other Transaction Document, (iv) any
Purchaser’s interest in the Receivables generally or in any significant portion
of the Receivables, the Related Security or the Collections with respect
thereto, or (v) the collectibility of the Receivables generally or of any
material portion of the Receivables.

         “Monthly Report” means a report, in substantially the form of Exhibit X
hereto (appropriately completed), furnished by the Servicer to the Agent
pursuant to Section 8.5.

         “Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions. “Unrealized
losses” means the fair market value of the cost to such Person of replacing such
Rate Management Transaction as of the date of determination (assuming the Rate
Management Transaction were to be terminated as of that date), and “unrealized
profits” means the fair market value of the gain to such Person of replacing
such Rate Management Transaction as of the date of determination (assuming such
Rate Management Transaction were to be terminated as of that date).

         “Net Receivables Balance” means, at any time, the aggregate Outstanding
Balance of all Eligible Receivables at such time reduced by the aggregate amount
by which the Outstanding Balance of all Eligible Receivables of each Obligor and
its Affiliates exceeds the Concentration Limit for such Obligor.

         “Non-Defaulting Financial Institution” has the meaning set forth in
Section 13.5.

         “Non-Renewing Financial Institution” has the meaning set forth in
Section 13.6(a).

         “Obligations” shall have the meaning set forth in Section 2.1.

         “Obligor” means a Person obligated to make payments pursuant to a
Contract.

         “Off-Balance Sheet Liability” of a Person means (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability under any Sale and Leaseback
Transaction which is not a Capitalized Lease, (iii) any liability under any
Synthetic Lease entered into by such Person, or (iv) any obligation arising with
respect to any other transaction which is the functional equivalent of or takes
the place of borrowing but which does not constitute a liability on the balance
sheets of such Person, but excluding from this clause (iv) Operating Leases.

12

--------------------------------------------------------------------------------

         “Operating Lease” of a Person means any lease of property (other than
Capitalized Lease by such Person as lessee which has an original term (including
any required renewals and any renewals effective at the option of the less or)
of one year or more.

         “Originator” means each of SCP Distributors LLC, SCP Services LP and
Superior Pool Products LLC, each in its capacity as a seller under the
Receivables Sale Agreement.

         “Other Taxes” all present and future stamp or documentary taxes and any
other excise of property taxes, charges or similar levies which arise from any
payment made hereunder or the Parent Credit Agreement or from the execution or
delivery of, or otherwise with respect to this Agreement or the Parent Credit
Agreement.

         “Outstanding Balance” of any Receivable at any time means the then
outstanding principal balance thereof.

         “Parent Credit Agreement” means that certain Credit Agreement dated as
of November 27, 2001 among SCP Pool, the Lenders party thereto, Bank One, NA, as
administrative agent, Hibernia National Bank, as documentation agent, Fleet
Capital Corporation, as syndication agent and Bank One Capital Markets, Inc., as
lead arranger and sole book runner, as amended prior to or as of the date hereof
and in effect on the date hereof without giving effect to any amendments or
other modifications entered into after the date hereof.

         “Participant” has the meaning set forth in Section 12.2.

         “Performance Guarantor” means SCP Pool.

         “Performance Undertaking” means that certain Performance Undertaking,
dated as of March 27, 2003, by Performance Guarantor in favor of Seller,
substantially in the form of Exhibit XI, as the same may be amended, restated or
otherwise modified from time to time.

         “Person” means an individual, partnership, corporation (including a
business trust), limited liability company, joint stock company, trust,
unincorporated association, joint venture or other entity, or a government or
any political subdivision or agency thereof.

         “PO Box Agreement” means an agreement substantially in the form of
Exhibit VIA from the applicable Originator addressed to the applicable
Postmaster General.

         “Pooled Commercial Paper” means Commercial Paper notes of Conduit
subject to any particular pooling arrangement by Conduit, but excluding
Commercial Paper issued by Conduit for a tenor and in an amount specifically
requested by any Person in connection with any agreement effected by Conduit.

13

--------------------------------------------------------------------------------

         “Post Office Box” means the post office boxes into which Obligors
direct payments on Receivables which post office boxes are not related to any
Collection Account.

         “Potential Amortization Event” means an event which, with the passage
of time or the giving of notice, or both, would constitute an Amortization
Event.

         “Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by Bank One or its parent (which is not necessarily
the lowest rate charged to any customer), changing when and as said prime rate
changes

         “Pro Rata Share” means, for each Financial Institution, a percentage
equal to (i) the Commitment of such Financial Institution, divided by (ii) the
aggregate amount of all Commitments of all Financial Institutions hereunder,
adjusted as necessary to give effect to the application of the terms of Sections
13.5 or 13.6.

         “Proposed Reduction Date” has the meaning set forth in Section 1.3.

         “Purchase Limit” means $90,000,000 for the calendar months of March
through and including August in each calendar year, and $50,000,000 at all other
times.

         “Purchase Notice” has the meaning set forth in Section 1.2.

         “Purchase Price” means, with respect to any Incremental Purchase of a
Purchaser Interest, the amount paid to Seller for such Purchaser Interest which
shall not exceed the least of (i) the amount requested by Seller in the
applicable Purchase Notice, (ii) the unused portion of the Purchase Limit on the
applicable purchase date and (iii) the excess, if any, of the Net Receivables
Balance (less the Aggregate Reserves) on the applicable purchase date over the
aggregate outstanding amount of Aggregate Capital determined as of the date of
the most recent Monthly Report, taking into account such proposed Incremental
Purchase.

         “Purchasers” means Conduit and each Financial Institution.

         “Purchaser Interest” means, at any time, an undivided percentage
ownership interest (computed as set forth below) associated with a designated
amount of Capital, selected pursuant to the terms and conditions hereof in (i)
each Receivable arising prior to the time of the most recent computation or
recomputation of such undivided interest, (ii) all Related Security with respect
to each such Receivable, and (iii) all Collections with respect to, and other
proceeds of, each such Receivable. Each such undivided percentage interest shall
equal:

      C/NRB – AR

      where:

        C = the Capital of such Purchaser Interest.

      AR = the Aggregate Reserves.

        NRB = the Net Receivables Balance.

14

--------------------------------------------------------------------------------

Such undivided percentage ownership interest shall be initially computed on its
date of purchase. Thereafter, until the Amortization Date, each Purchaser
Interest shall be automatically recomputed (or deemed to be recomputed) on each
day prior to the Amortization Date. The variable percentage represented by any
Purchaser Interest as computed (or deemed recomputed) as of the close of the
business day immediately preceding the Amortization Date shall remain constant
at all times thereafter.

         “Purchasing Financial Institution” has the meaning set forth in Section
12.1(b).

         “Rate Management Transaction” means any transaction (including an
agreement with respect thereto) now existing or hereafter entered into between
the SCP Pool or the Seller and any Purchaser or lender under the Parent Credit
Agreement or any Affiliate thereof which is a rate swap, basis swap, forward
rate transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
forward transaction, currency swap transaction, cross-currency rate swap
transaction, currency option or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether linked to one or more interest rates, foreign currencies, commodity
prices, equity prices or other financial measures.

         “Receivable” means all indebtedness and other obligations owed to
Seller or an Originator (at the time it arises, and before giving effect to any
transfer or conveyance under the Receivables Sale Agreement or hereunder) or in
which Seller or an Originator has a security interest or other interest,
including, without limitation, any indebtedness, obligation or interest
constituting an account, chattel paper, instrument or general intangible,
arising in connection with the sale of goods or the rendering of services by an
Originator, and further includes, without limitation, the obligation to pay any
Finance Charges with respect thereto. Indebtedness and other rights and
obligations arising from any one transaction, including, without limitation,
indebtedness and other rights and obligations represented by an individual
invoice, shall constitute a Receivable separate from a Receivable consisting of
the indebtedness and other rights and obligations arising from any other
transaction; provided further, that any indebtedness, rights or obligations
referred to in the immediately preceding sentence shall be a Receivable
regardless of whether the account debtor or Seller or the applicable Originator
treats such indebtedness, rights or obligations as a separate payment
obligation.

         “Receivables Sale Agreement” means that certain Receivables Sale
Agreement, dated as of March 27, 2003, between Originators and Seller, as the
same may be amended, restated or otherwise modified from time to time.

         “Records” means, with respect to any Receivable, all Contracts and
other documents, books, records and other information (including, without
limitation, computer programs, tapes, disks, punch cards, data processing
software and related property and rights) relating to such Receivable, any
Related Security therefor and the related Obligor.

         “Reduction Notice” has the meaning set forth in Section 1.3.

15

--------------------------------------------------------------------------------

         “Reduction Percentage” means, for any Purchaser Interest acquired by
the Financial Institutions from Conduit for less than the Capital of such
Purchaser Interest, a percentage equal to a fraction the numerator of which is
the Conduit Transfer Price Reduction for such Purchaser Interest and the
denominator of which is the Capital of such Purchaser Interest.

         “Regulatory Change” has the meaning set forth in Section 10.2(a).

         “Reinvestment” has the meaning set forth in Section 2.2.

         “Related Security” means, with respect to any Receivable:

(i)  

all of Seller’s interest in the inventory and goods (but only to the extent such
inventory or goods consist of returned or repossessed inventory or goods), if
any, the sale, financing or lease of which by the applicable Originator gave
rise to such Receivable, and all insurance contracts with respect thereto,


(ii)  

all other security interests or liens and property subject thereto from time to
time, if any, purporting to secure payment of such Receivable, whether pursuant
to the Contract related to such Receivable or otherwise, together with all
financing statements and security agreements describing any collateral securing
such Receivable,


(iii)  

all guaranties, letters of credit, insurance and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable whether pursuant to the Contract related to such
Receivable or otherwise,


(iv)  

all service contracts and other contracts and agreements associated with such
Receivable,


(v)  

all Records related to such Receivable,


(vi)  

all of Seller’s right, title and interest in, to and under the Receivables Sale
Agreement in respect of such Receivable and all of Seller’s right, title and
interest in, to and under the Performance Undertaking, and


(vii)  

all proceeds of any of the foregoing.


         “Rentals” of a Person means the aggregate fixed amounts payable by such
Person under any Operating Lease.

         “Required Financial Institutions” means, at any time, Financial
Institutions with Commitments in excess of 66-2/3% of the Purchase Limit.

         “Required Notice Period” means two Business Days.

         “Restricted Junior Payment” means (i) any dividend or other
distribution, direct or indirect, on account of any shares of any class of
capital stock of Seller now or hereafter outstanding, except a dividend payable
solely in shares of that class of stock or in any junior class of stock of
Seller, (ii) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares of
any class of capital stock of Seller now or hereafter outstanding, (iii) any
payment or prepayment of principal of, premium, if any, or interest, fees or
other charges on or with respect to, and any redemption, purchase, retirement,
defeasance, sinking fund or similar payment and any claim for rescission with
respect to the Subordinated Loans (as defined in the Receivables Sale
Agreement), (iv) any payment made to redeem, purchase, repurchase or retire, or
to obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of capital stock of Seller now or hereafter
outstanding, and (v) any payment of management fees by Seller (except for
reasonable management fees to an Originator or its Affiliates in reimbursement
of actual management services performed).

16

--------------------------------------------------------------------------------

         “Sale and Leaseback Transaction” means any sale or other transfer of
Property by any Person with the intent to lease such Property as lessee.

         “Seller” has the meaning set forth in the preamble to this Agreement.

         “Seller Parties” has the meaning set forth in the preamble to this
Agreement.

         “Servicer” means at any time the Person (which may be the Agent) then
authorized pursuant to Article VIII to service, administer and collect
Receivables.

         “Servicing Fee” has the meaning set forth in Section 8.6.

         “Settlement Date” means (A) the 2nd day at each month, and (B) the last
day of the relevant Tranche Period in respect of each Purchaser Interest of the
Financial Institutions.

         “Settlement Period” means (A) in respect of each Purchaser Interest of
Conduit, the immediately preceding Accrual Period, and (B) in respect of each
Purchaser Interest of the Financial Institutions, the entire Tranche Period of
such Purchaser Interest.

         “Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, limited liability company, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of Seller.

         “Synthetic Lease” means a lease (i) that is treated as an operating
lease under GAAP, and (ii) (a) in respect of which the leased asset is treated
as owned by the lessee for purposes of the Code and/or (b) that is treated as a
loan to the lessee for commercial law or insolvency law purposes.

         “Taxes” means any and all present or future taxes, duties, levies,
imposts, deductions, charges or withholdings, and any and all liabilities with
respect to the foregoing, but excluding Excluded Taxes and Other Taxes.

17

--------------------------------------------------------------------------------

         “Termination Date” has the meaning set forth in Section 2.2.

         “Termination Percentage” has the meaning set forth in Section 2.2.

         “Terminating Financial Institution” has the meaning set forth in
Section 13.6(a).

         “Terminating Tranche” has the meaning set forth in Section 4.3(b).

         “Tranche Period” means, with respect to any Purchaser Interest held by
a Financial Institution:

(a)  

if Yield for such Purchaser Interest is calculated on the basis of the LIBO
Rate, a period of one, two, three or six months, or such other period as may be
mutually agreeable to the Agent and Seller, commencing on a Business Day
selected by Seller or the Agent pursuant to this Agreement. Such Tranche Period
shall end on the day in the applicable succeeding calendar month which
corresponds numerically to the beginning day of such Tranche Period, provided,
however, that if there is no such numerically corresponding day in such
succeeding month, such Tranche Period shall end on the last Business Day of such
succeeding month; or


(b)  

if Yield for such Purchaser Interest is calculated on the basis of the Prime
Rate, a period commencing on a Business Day selected by Seller and agreed to by
the Agent, provided no such period shall exceed one month.


If any Tranche Period would end on a day which is not a Business Day, such
Tranche Period shall end on the next succeeding Business Day, provided, however,
that in the case of Tranche Periods corresponding to the LIBO Rate, if such next
succeeding Business Day falls in a new month, such Tranche Period shall end on
the immediately preceding Business Day. In the case of any Tranche Period for
any Purchaser Interest which commences before the Amortization Date and would
otherwise end on a date occurring after the Amortization Date, such Tranche
Period shall end on the Amortization Date. The duration of each Tranche Period
which commences after the Amortization Date shall be of such duration as
selected by the Agent.

         “Transaction Documents” means, collectively, this Agreement, each
Purchase Notice, the Receivables Sale Agreement, each Collection Account
Agreement, the Performance Undertaking, the Fee Letter, the Subordinated Notes
(as defined in the Receivables Sale Agreement) and all other instruments,
documents and agreements executed and delivered in connection herewith.

         “UCC” means the Uniform Commercial Code as from time to time in effect
in the specified jurisdiction.

         “Yield” means for each respective Tranche Period relating to Purchaser
Interests of the Financial Institutions, an amount equal to the product of the
applicable Discount Rate for each Purchaser Interest multiplied by the Capital
of such Purchaser Interest for each day elapsed during such Tranche Period,
annualized on a 360 day basis.

18

--------------------------------------------------------------------------------

         “Yield Reserve” means, on any date, an amount equal to 2% multiplied by
the Net Receivables Balance as of the close of business of the Servicer on such
date.

        All accounting terms not specifically defined herein shall be construed
in accordance with GAAP. All terms used in Article 9 of the UCC in the State of
Illinois, and not specifically defined herein, are used herein as defined in
such Article 9.

19

--------------------------------------------------------------------------------


SCHEDULE A


COMMITMENTS OF FINANCIAL INSTITUTIONS

FINANCIAL INSTITUTION   COMMITMENT 2              Bank One, NA (Main Office
Chicago)  $91,800,000 for the calendar months of March through and     including
August in each calendar year        $51,000,000 at all other times 

_________________

2 102% of Facility Limit

--------------------------------------------------------------------------------

ALL OTHER EXHIBITS ARE INTENTIONALLY OMITTED